

Exhibit 10.1












CONTRIBUTION AGREEMENT
BETWEEN
ANTARES ENERGY COMPANY,
AS ANTARES
AND
BREITBURN OPERATING LP
AS BREITBURN
Executed on October 24, 2014





--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
ARTICLE 1
CONTRIBUTION AND CONSIDERATION
1


 
Section 1.1
Contribution and Consideration
1


 
Section 1.2
Assets
1


 
Section 1.2
Excluded Assets
3


 
Section 1.4
Effective Time; Proration of Costs and Revenues
4


 
Section 1.5
Delivery and Maintenance of Records
6


ARTICLE 2
CONSIDERATION
6


 
Section 2.1
Consideration
6


 
Section 2.2
Adjustments to Consideration
6


 
Section 2.3
Allocation of Consideration
8


ARTICLE 3
TITLE MATTERS
8


 
Section 3.1
Antares’s Title
8


 
Section 3.2
Certain Definitions
8


 
Section 3.3
Definition of Permitted Encumbrances
9


 
Section 3.4
Intentionally Omitted
11


 
Section 3.5
Consents to Assignment and Preferential Rights to Purchase
11


 
Section 3.6
Limitations on Applicability
12


ARTICLE 4
INTENTIONALLY OMITTED
13


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF ANTARES
13


 
Section 5.1
Disclaimers
13


 
Section 5.2
Existence and Qualification
14


 
Section 5.3
Power
15


 
Section 5.4
Authorization and Enforceability
15


 
Section 5.5
No Conflicts
15


 
Section 5.6
Liability for Brokers’ Fees
15


 
Section 5.7
Litigation
15


 
Section 5.8
Taxes and Assessments
16


 
Section 5.9
Outstanding Capital Commitments
16


 
Section 5.10
Compliance with Laws
16


 
Section 5.11
Compliance with Laws
16


 
 
 
 
 


-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
 
Section 5.12
Payments for Production
17


 
Section 5.13
Imbalances
17


 
Section 5.14
Governmental Authorizations
17


 
Section 5.15
Consents and Preferential Purchase Rights
17


 
Section 5.16
Condemnation
17


 
Section 5.17
Bankruptcy
17


 
Section 5.18
Leases
18


 
Section 5.19
Royalties
18


 
Section 5.20
Status of Antares
18


 
Section 5.21
Suspense Funds
18


 
Section 5.22
Wells
18


 
Section 5.23
Investment Representations
18


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BREITBURN
19


 
Section 6.1
Disclaimer
19


 
Section 6.2
Existence and Qualification
20


 
Section 6.3
Power
20


 
Section 6.4
Authorization and Enforceability
20


 
Section 6.5
No Conflicts
20


 
Section 6.6
Liability for Brokers’ Fees
21


 
Section 6.7
Litigation
21


 
Section 6.8
Financing
21


 
Section 6.9
Independent Investigation
21


 
Section 6.10
Bankruptcy
21


 
Section 6.11
Qualification
22


 
Section 6.12
Consents
22


 
Section 6.13
Parent SEC Reports; Financial Statements
22


 
Section 6.14
Capitalization of Parent and Valid Issuance of Common Units
23


ARTICLE 7
COVENANTS OF THE PARTIES
23


 
Section 7.1
Access
23


 
Section 7.2
Government Reviews
23


 
 
 
 
 


-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
 
Section 7.3
Operatorship
24


 
Section 7.4
Intentionally Omitted
24


 
Section 7.5
Indemnity Regarding Access
24


 
Section 7.6
Other Preferential Rights
24


 
Section 7.7
Tax Matters
25


 
Section 7.8
Special Warranty of Title
26


 
Section 7.9
Suspended Proceeds
27


 
Section 7.10
Further Assurances
27


 
Section 7.11
Preparation and Audit of Financial Statements
27


 
Section 7.12
Eligible Holder
28


ARTICLE 8
INTENTIONALLY OMITTED
29


ARTICLE 9
DELIVERIES
29


 
Section 9.1
Deliveries of Antares
29


 
Section 9.2
Deliveries of Breitburn
30


 
Section 9.3
Signing Payment and Post-Signing Consideration Adjustments
30


 
Section 9.4
Delivery of Unit Consideration
31


ARTICLE 10
INTENTIONALLY OMITTED
31


ARTICLE 11
POST-EXECUTION OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND
WAIVERS
31


 
Section 11.1
Receipts
31


 
Section 11.2
Assumption and Indemnification
32


 
Section 11.3
Indemnification Actions
35


 
Section 11.4
Limitation on Actions
37


 
Section 11.5
Recording
38


 
Section 11.6
Waiver of Trade Practices Acts
38


ARTICLE 12
MISCELLANEOUS
39


 
Section 12.1
Counterparts
39


 
Section 12.2
Notice
39


 
Section 12.3
Sales or Use Tax Recording Fees and Similar Taxes and Fees
40


 
Section 12.4
Expenses
40


 
 
 
 
 


-iii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
 
Section 12.5
Change of Name
40


 
Section 12.6
Replacement of Asset Bonds
40


 
Section 12.7
Governing Law and Venue
41


 
Section 12.8
Jurisdiction; Waiver of Jury Trial
41


 
Section 12.9
Captions
41


 
Section 12.10
Amendment; Waivers
41


 
Section 12.11
Assignment
42


 
Section 12.12
Entire Agreement
42


 
Section 12.13
No Third Person Beneficiaries
42


 
Section 12.14
Public Announcements
42


 
Section 12.15
Invalid Provisions
42


 
Section 12.16
References
43


 
Section 12.17
Construction
43


 
Section 12.18
Limitation on Damages
44


ARTICLE 13
DEFINITIONS
44


 
 
 
 
 






-iv-

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit A
Leases
Exhibit A-1
Properties
Exhibit A-2
Excluded Equipment
Exhibit B
Conveyance
Exhibit C
Persons with Knowledge
 
 
Schedule 1.2(d)
Contracts
Schedule 1.3(f)
Excluded Permits
Schedule 2.3
Allocated Value
Schedule 3.3(e)
Contested Taxes
Schedule 3.3(m)
Other Permitted Encumbrances
Schedule 5.7
Litigation
Schedule 5.8
Taxes and Assessments
Schedule 5.9
Outstanding Capital Commitments
Schedule 5.10
Compliance With Laws
Schedule 5.11(a)
Defaults
Schedule 5.11(b)
Certain Contracts
Schedule 5.12
Payments For Production
Schedule 5.13
Imbalances
Schedule 5.14
Governmental Authorizations
Schedule 5.15
Preferential Rights & Consents to Assign
Schedule 5.18
Leases
Schedule 5.21
Suspense Proceeds
Schedule 7.4
Operation of Business
Schedule 9.3(c)
Antares’s Wiring Instructions




-i-

--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
This Contribution Agreement (the “Agreement”), is executed on October 24, 2014,
by and between Antares Energy Company, a Delaware corporation (“Antares”), and
Breitburn Operating LP, a Delaware limited partnership (“Breitburn”). Breitburn
and Antares may each be referred to herein as a “Party”, and collectively as the
“Parties”.
RECITALS:
A.    Antares owns oil and gas properties including real and personal, tangible
and intangible interests , which are more fully defined below as “Assets”.
B.    Antares desires to transfer to Breitburn and Breitburn desires to accept
from Antares the Assets, in the manner and upon the terms and conditions
hereafter set forth.
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound by the
terms hereof, agree as follows:
ARTICLE 1
CONTRIBUTION AND CONSIDERATION
Section 1.1    Contribution and Consideration.
Upon the terms and subject to the conditions of this Agreement, Antares agrees
to contribute to Breitburn and Breitburn agrees to acquire from Antares in
exchange for the Consideration (as defined in Section 2.1), the Assets.
Capitalized terms used herein shall have the meanings ascribed to them in this
Agreement as such terms are identified and/or defined in Article 13 hereof.
Section 1.2    Assets.
As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Antares’s right, title, interest and estate, real or
personal, recorded or unrecorded, movable or immovable, tangible or intangible,
in and to the following, excluding, however, the Excluded Assets:
(a)    All of the oil and gas leases; oil, gas and/or mineral leases; subleases
and other leaseholds; carried interests; mineral fee interests; overriding
royalty interests; reversionary rights; and other properties and interests
described on Exhibit A, subject to such depth limitations and other restrictions
and limitations set forth on Exhibit A or in the instruments that constitute (or
are assignments or conveyances in the chain of title to) the foregoing
properties and interests (collectively, the “Leases”), together with, subject
to such limitations and restrictions, each and every kind and character of
right, title, claim, and interest that Antares has in and to the Leases, the
lands covered by the Leases or the lands pooled, unitized, communitized or
consolidated therewith (such lands



--------------------------------------------------------------------------------




covered  by the Leases or pooled, unitized, communitized or consolidated
therewith being hereinafter referred to as the “Lands”);
(b)    All oil, gas, water, CO2, disposal or injection wells (i) listed on
Exhibit A-1 attached hereto (whether or not located on the Lands) or (ii)
located on the Lands, in each case, whether producing, shut-in, plugged or
abandoned (collectively, the “Wells”);
(c)    Any pools or units which include any portion of the Lands or all or a
part of any Leases or any Wells, including those pools or units shown on Exhibit
A-1 (the “Units”, such Units together with the Leases, Lands and Wells, or in
cases when there is no Unit, the Leases together with the Lands and Wells, being
hereinafter referred to collectively as the “Properties” and individually as a
“Property”), and including all interest of Antares in Hydrocarbon production
from any such Unit, whether such Unit Hydrocarbon production comes from Wells
located on or off of a Lease, and all tenements, hereditaments and appurtenances
belonging to the Leases and Units;
(d)    All contracts, agreements and instruments by which the Properties are
bound, or to which the Properties are subject, but in each case only to the
extent applicable to the Properties and not the Excluded Assets or other
properties of Antares or its Affiliates not included in the Assets, including
operating agreements, unitization, pooling and communitization agreements,
declarations and orders, pre-pooling agreements, joint venture agreements,
farmin and farmout agreements, water rights agreements, exploration agreements,
area of mutual interest agreements, participation agreements, exchange
agreements, transportation or gathering agreements, agreements for the sale and
purchase of Hydrocarbons and processing agreements, and further including those
agreements and instruments identified on Schedule 1.2(d) (hereinafter
collectively referred to as the “Contracts”), provided that “Contracts” shall
exclude (i) any contracts, agreements and instruments to the extent transfer is
(A) restricted by their respective terms or third Person agreement and the
necessary consents to transfer are not obtained pursuant to Section 3.5, or (B)
subject to payment of a fee or other consideration under any license agreement
or other agreement with a Person other than an Affiliate of Antares, and for
which no consent to transfer has been received or for which Breitburn has not
agreed in writing to pay the fee or other consideration, as applicable, and (ii)
the instruments constituting the Leases and Surface Rights;
(e)    All easements, permits, licenses, servitudes, rights-of-way, surface
leases and other surface rights and Governmental Authorizations appurtenant to,
or used or held for use in connection with, the Properties, but in each case
only to the extent applicable to the Properties and Assets and not the Excluded
Assets (hereinafter collectively referred to as the “Surface Rights”), provided
that “Surface Rights” shall exclude any of the foregoing to the extent transfer
is (i) restricted by their respective terms or third Person agreement and the
necessary consents to transfer are not obtained pursuant to Section 3.5, or (ii)
subject to payment of a fee or other consideration under any license agreement
or other agreement with a Person other than an Affiliate of Antares, and for
which no consent to transfer has been received or for which Breitburn has not
agreed in writing to pay the fee or other consideration, as applicable;

2

--------------------------------------------------------------------------------




(f)    All equipment, machinery, fixtures and other tangible personal property
and improvements located on the Properties or used or held in connection with
the operation of the Properties, including any wells, tanks, boilers, buildings,
fixtures, injection facilities, saltwater disposal facilities, compression
facilities, pumping units and engines, flow lines, pipelines, gathering systems,
gas and oil treating facilities, machinery, power lines, telephone and telegraph
lines, roads, and other appurtenances, improvements and facilities, but in each
case only to the extent the foregoing are applicable to the Properties and not
the Excluded Assets or other properties of Antares or its Affiliates not
included in the Assets (the “Equipment”);
(g)    All Hydrocarbons produced from or attributable to the Properties from and
after the Effective Time; and all inventories of Hydrocarbons produced from or
attributable to the Properties that are in storage in tanks or pipelines on the
Effective Time only to the extent that Antares receives an upward adjustment to
the Consideration pursuant to Section 2.2(d) in respect of such Hydrocarbons;
(h)    All Imbalances; and
(i)    Originals, or copies where Antares does not have the originals, of all of
the following records, subject to Section 1.5: All Lease files; Land files; Well
files; Contract and Surface Right files; gas processing files; division order
files; abstracts; title opinions; land surveys; logs; maps; engineering data and
reports; and files and all other books, records, data, files, maps and
accounting records to the extent related to the other Assets, or used or held
for use in connection with the maintenance or operation thereof, but excluding
the Excluded Records (such copies, collectively, and subject to such exclusion,
the “Records”); and
(j)    All escrow accounts which contain Suspended Proceeds relating to unknown
or absent royalty owners of the Properties, except to the extent an adjustment
is provided under Section 7.9.
Section 1.3    Excluded Assets.
Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the Contribution and Consideration
contemplated hereby (collectively, the “Excluded Assets”):
(a)    the items expressly identified on Exhibit A-2;
(b)    all rights to any refund (whether by payment, credit, offset or
otherwise) of Taxes or other costs or expenses borne by Antares or Antares’s
predecessors in interest and/or title attributable to periods prior to the
Effective Time;
(c)    all rights, claims, indemnities, warranties, guaranties, and causes of
action (including insurance claims, whether or not asserted, under policies of
insurance or claims to the proceeds of insurance) that may be asserted against a
third Person and accrued during the period prior to the Effective Time, or that
are attributable to (or by their terms cover) (A) liabilities retained by
Antares hereunder, or (B) actions, events or

3

--------------------------------------------------------------------------------




omissions prior to the Effective Time, except, in each case, to the extent such
items arise from or by their terms cover Assumed Antares Obligations or are
otherwise allocated to Breitburn under the other provisions of this Agreement;
(d)    all rights of Antares under Contracts attributable to periods before the
Effective Time insofar as such rights relate to Antares Indemnity Obligations or
other liabilities of Antares retained under this Agreement;
(e)    rights to initiate and conduct joint interest audits or other audits of
Property Costs incurred before the Effective Time, and to receive costs and
revenues in connection with such audits, but in each case only to the extent,
and for the time period, Antares is responsible for such Property Costs under
this Agreement;
(f)    Antares’s area-wide Asset Bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Antares’s business generally,
as reflected in Schedule 1.3(f);
(g)    all trade credits, account receivables, note receivables, take-or-pay
amounts receivable, and other receivables, and all other accounts, instruments
and general intangibles (as such terms are defined in the Texas Uniform
Commercial Code), in each case attributable to the Assets with respect to any
period of time prior to the Effective Time (excluding Hydrocarbon inventories
subject to Section 1.2(g) for which Antares receives an upward adjustment to the
Consideration), as determined in accordance with GAAP;
(h)    trademarks, patents, trade names and similar intellectual property;
(i)    Asset Bonds retained by Antares pursuant to Section 12.6;
(j)    all vehicles used in connection with the Assets (whether or not leased);
(k)    all offices and office leases, and computers, phones, office supplies,
furniture, equipment and related personal effects located in such offices;
(l)    all hedges, futures, swaps and other derivatives, including rights
relating thereto, affecting the Assets;
(m)    Assets retained by Antares or excluded from the Assets pursuant to
Section 3.5 or 7.6, subject to the terms of such Sections; and
(n)    the Excluded Records.
Section 1.4    Effective Time; Proration of Costs and Revenues.
(a)    Possession of the Assets shall be transferred from Antares to Breitburn
on the date hereof, but certain financial benefits and obligations of the Assets
shall be transferred effective as of 7:00 A.M., local time, on October 1, 2014
where the respective Assets are located (the “Effective Time”), as further set
forth in this Agreement.

4

--------------------------------------------------------------------------------




(b)    Except to the extent accounted for in the adjustments to the
Consideration made under Section 2.2, (i) Breitburn shall be entitled to all
production from or attributable to the Properties at and after the Effective
Time (and all products and proceeds attributable thereto), and to all other
income, proceeds, receipts and credits (excluding the Adjusted Consideration and
all other consideration due to Antares hereunder) earned with respect to the
Assets at or after the Effective Time, and (ii) Antares shall be entitled to all
production from or attributable to the Properties prior to the Effective Time
(and all products and proceeds attributable thereto), and to all other income,
proceeds, receipts and credits earned with respect to the Assets prior to the
Effective Time. “Earned” and “incurred”, as used in this Agreement, shall be
interpreted in accordance with GAAP and Council of Petroleum Accountants Society
(“COPAS”) standards, as applied by Antares in the ordinary course of business
consistent with past practice. For purposes of allocating production (and
accounts receivable with respect thereto), under this Section 1.4(b), (i) liquid
Hydrocarbons shall be deemed to be “from or attributable to” the Leases, Units
and Wells when they pass through the pipeline connecting into the storage
facilities into which they are transported from the lands covered by the
applicable Lease, Unit or Well, or if there are no storage facilities, when they
pass through the LACT meter or similar meter at the entry point into the
pipelines through which they are transported from such lands and (ii) gaseous
Hydrocarbons shall be deemed to be “from or attributable to” the Leases, Units
and Wells when they pass through the delivery point sales meters or similar
meters at the entry point into the pipelines through which they are transported
from such lands. Antares shall utilize reasonable interpolative procedures to
arrive at an allocation of production when exact meter readings (including gas
production meters or sales meters) or gauging and strapping data is not
available.
(c)    As used herein, “Property Costs” means (i) all costs attributable to the
ownership or operation of the Assets (including prepaid costs or deposits, costs
of insurance, and ad valorem, property, severance, production and similar Taxes
based upon or measured by the ownership or operation of the Assets or the
production of Hydrocarbons therefrom, but excluding any other Taxes), (ii)
capital expenditures incurred in the ownership or operation of the Assets in the
ordinary course of business, (iii) where applicable, such costs and capital
expenditures charged in accordance with the relevant operating agreement, unit
agreement, pooling agreement, pre-pooling agreement, pooling order or similar
instrument, or if none, charged to the Assets on the same basis as charged on
the date of this Agreement, and (iv) overhead costs charged to the Assets
under the relevant operating agreement, unit agreement, pooling agreement,
pre-pooling agreement, pooling order or similar instrument by unaffiliated third
parties, or if none, charged to the Assets on the same basis as charged on the
date of this Agreement; provided that “Property Costs” shall exclude, without
limitation, liabilities, losses, costs, and expenses attributable to (i) claims,
investigations, Proceedings or litigation directly or indirectly arising out of
or resulting from actual or claimed personal injury or death, property damage or
violation of any Law (including private rights or causes of action under any
Law), (ii) title claims (including claims that the Leases have terminated),
(iii) obligations to plug wells, dismantle facilities, close pits and restore
the surface or seabed around such wells, facilities and pits, (iv) obligations
to cure, address or remediate any contamination of groundwater, surface water,
soil or Equipment under applicable

5

--------------------------------------------------------------------------------




Environmental Laws, (v) obligations to furnish make-up gas according to the
terms of applicable gas sales, gathering or transportation contracts, (vi) gas
balancing obligations and similar obligations arising from Imbalances, (vii)
claims for improper calculation or payment of royalties, overriding royalties or
similar burdens based on the deduction of post-production costs or the use of
prices received by Antares or a particular reference price, and (viii)
obligations to pay working interests, royalties, overriding royalties or other
interests held in suspense, all of which are addressed in Section 11.2 or
elsewhere in this Agreement. For the purposes of calculating the adjustments to
the Consideration under Section 2.2 or implementing the terms of Section 7.7 or
Article 11, ad valorem, property and similar Taxes, right-of-way fees, insurance
premiums and Property Costs (excluding delay rentals, lease bonuses, minimum
royalties, option payments, lease extension payments and shut-in royalties) that
are paid periodically shall be prorated based on the number of days in the
applicable period falling before, or at and after, the Effective Time, except
that production, severance and similar Taxes shall be prorated based on the
number of units actually produced, purchased or sold or proceeds of sale, as
applicable, before, or at and after, the Effective Time. Subject to the
preceding sentence, determination of whether Property Costs are attributable to
the period before or after the Effective Time shall be based on when services
are rendered, when goods are delivered, or when the work is performed.
Section 1.5    Delivery and Maintenance of Records.
(a)    Antares, at Breitburn’s cost, shall deliver the Records to Breitburn
within three (3) Business Days following the date hereof. Antares may retain
copies of any Records that it needs for litigation, tax, accounting, and
auditing purposes and may use them for only those purposes.
ARTICLE 2
CONSIDERATION
Section 2.1    Consideration.
The consideration for the Assets (the “Consideration”) shall consist of (i)
Fifty Million Dollars ($50,000,000) (the “Cash Consideration”) and (ii) Four
Million Three Hundred Thousand (4,300,000) common units, each representing a
limited partner interest (the “Common Units”) in the Parent (the “Unit
Consideration”); provided, however, that the Cash Consideration portion of the
Consideration shall be adjusted as provided in Section 2.2 and Section 9.3 (the
“Adjusted Consideration”).
Section 2.2    Adjustments to Consideration.
The Cash Consideration for the Assets shall be adjusted as follows with all such
amounts being determined in accordance with GAAP and COPAS standards, as applied
by Antares in the ordinary course of business consistent with past practice
(with such adjustments being made so as to not give duplicative effect):

6

--------------------------------------------------------------------------------




(a)    Reduced by the aggregate amount of the following proceeds received and
retained by Antares between the Effective Time and the date hereof (with the
period between the Effective Time and the date hereof referred to as the
“Adjustment Period”): proceeds earned from the sale of Hydrocarbons (net of any
royalties, overriding royalties or other burdens on or payable out of
production, gathering, processing and transportation costs and any production,
severance, sales, excise or similar Taxes not reimbursed to Antares by the
purchaser of production) produced from or attributable to the Properties after
the Effective Time;
(b)    Reduced in accordance with Section 3.5 or Section 7.6, by an amount equal
to the Allocated Value of those Properties (i) with respect to which
preferential purchase rights have been exercised on or prior to the date hereof,
or (ii) that cannot be transferred due to unsatisfied and unwaived Consent
Requirements;
(c)    Reduced in accordance with Section 7.6 by an amount equal to the
Allocated Value of those Properties that are subject to a Proceeding on or prior
to the date hereof seeking to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated hereby in connection with a claim
to enforce preferential rights;
(d)    Increased by the amount equal to the value of all of Antares’s
inventories of Hydrocarbons produced from or attributable to the Properties that
are in storage in tanks or pipelines above the load line or pipeline connection,
as applicable, as of the Effective Time (which value shall be computed using the
realized price at which time the Hydrocarbons are sold), less any applicable
production, severance, sales or excise Taxes, overriding royalties, royalties
and similar burdens on or payable out of production; provided, however, that the
adjustment contemplated by this paragraph shall be only made to the extent that
Antares does not receive and retain the proceeds, or portion thereof,
attributable to the sale of such Hydrocarbons;
(e)    Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets that are paid by
Antares and incurred on or after the Effective Time, including pre-paid costs
and deposits, except any Property Costs and other such costs already deducted in
the determination of proceeds in Section 2.2(a); and
(f)    Decreased in accordance with Section 7.9, as applicable.
The adjustment described in Section 2.2(a) shall serve to satisfy, up to the
amount of the adjustment, Breitburn’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the value of other income, proceeds, receipts and
credits earned with respect to the Assets during the Adjustment Period, and
Breitburn shall not have any separate rights to receive any production or
income, proceeds, receipts and credits with respect to which an adjustment has
been made. No amount shall be charged to Breitburn, on the date hereof or in the
Final Settlement, for the net profits overriding royalty interest or amounts
related thereto that are owed to Macquarie Americas Corp. or any of its
Affiliates for the period between the Effective Time and the Closing Date.

7

--------------------------------------------------------------------------------




Section 2.3    Allocation of Consideration.
Within thirty (30) days after the date hereof, Breitburn and Antares will agree
upon an allocation of the unadjusted Consideration among each of the Assets, in
compliance with the principles of Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”), and the United States Treasury Regulations
thereunder. Such allocation shall be consistent with the Allocated Values set
forth in Schedule 2.3. The “Allocated Value” for any Asset equals the portion of
the unadjusted Consideration allocated to such Asset on Schedule 2.3, increased
or decreased as described in Section 2.2. Any adjustments to the Consideration
other than the adjustments provided for in Sections 2.2(b) and 2.2(c) shall be
applied on a pro rata basis in proportion to the amounts set forth on Schedule
2.3 for all Assets. After all such adjustments are made, any adjustments to the
Consideration pursuant to Sections 2.2(b) and 2.2(c) shall be applied to the
amounts set forth in Schedule 2.3 for the particular affected Assets. After
Antares and Breitburn have agreed on the Allocated Values for the Assets, the
Parties will be deemed to have accepted such Allocated Values for purposes of
this Agreement and the transactions contemplated hereby, but Antares makes no
representation or warranty as to the accuracy of such values. Antares and
Breitburn agree (i) that the Allocated Values, as adjusted pursuant to this
paragraph, shall be used by Antares and Breitburn as the basis for reporting
asset values and other items for purposes of all federal, state, and local Tax
Returns, including Internal Revenue Service Form 8594 and (ii) that neither they
nor their Affiliates will take positions inconsistent with the Allocated Values
(as adjusted pursuant to this paragraph) in notices to Governmental Bodies, in
audit or other Proceedings with respect to Taxes, in notices to preferential
purchase right holders, or in other documents or notices relating to the
transactions contemplated by this Agreement without the consent of the other
Party. Breitburn and Antares further agree that, on or immediately after the
date hereof, they will mutually agree as to the further allocation of the
Allocated Values included in Schedule 2.3 as to the relative portion of those
values attributable to leasehold costs and depreciable equipment.
ARTICLE 3
TITLE MATTERS
Section 3.1    Antares’s Title.
(a)    The Special Warranty in the Conveyance (subject to Section 7.8) shall, to
the fullest extent permitted by applicable Law, be the exclusive right and
remedy of Breitburn with respect to title to the Assets.
(b)    The conveyance of the Assets to be delivered by Antares to Breitburn
shall be substantially in the form of Exhibit B (the “Conveyance”).
Section 3.2    Certain Definitions.
(a)    As used in this Agreement and in the Conveyance, the term “Defensible
Title” means that title of Antares that is deducible of record, by standards of
limitations, adverse possession or prescription, or by any other legally
enforceable right, which, subject to and except for Permitted Encumbrances:

8

--------------------------------------------------------------------------------




(i)    Entitles Antares to receive a share of the Hydrocarbons produced, saved
and marketed from any Lease or Well (each, a “Subject Property”) throughout the
productive life thereof (after satisfaction of all royalties, overriding
royalties, nonparticipating royalties, net profits interests or other similar
burdens on or measured by production of Hydrocarbons) (a “Net Revenue Interest”)
as to the deepest producing formation, of not less than the “net revenue
interest” share shown in Exhibit A or Exhibit A-1 for such Subject Property as
to such deepest producing formation, except for decreases resulting from
reversionary interests, carried interests, horizontal or vertical severances or
other matters or changes in interest stated in Exhibit A or Exhibit A-1;
(ii)    Obligates Antares to bear not greater than the “working interest” share
shown in Exhibit A or Exhibit A-1 of the costs and expenses for the maintenance
and development of, and operations relating to, any Subject Property (a “Working
Interest”) as to the deepest producing formation, except increases reflected in
Exhibit A or Exhibit A-1, increases resulting from contribution requirements
with respect to defaulting parties under applicable operating, unit, pooling,
pre-pooling or similar agreements and increases that are accompanied by at least
a corresponding proportionate increase in Antares’s Net Revenue Interest;
(iii)    Is free and clear of liens and encumbrances on title that affect or
encumber a Property;
in each case excluding, subject to and determined without regard to matters
constituting Permitted Encumbrances.
Section 3.3    Definition of Permitted Encumbrances.
As used herein, the term “Permitted Encumbrances” means any or all of the
following:
(a)    Royalties, nonparticipating royalty interests, net profits interests and
any overriding royalties, reversionary interests and other burdens to the extent
that they do not, individually or in the aggregate, reduce Antares’s Net Revenue
Interest below that shown in Exhibit A or Exhibit A-1 or increase Antares’s
Working Interest above that shown in Exhibit A or Exhibit A-1 without a
corresponding proportional increase in the Net Revenue Interest;
(b)    The terms and provisions of all Leases (including assignments and
conveyances in the chain of title to the Leases), Contracts, Surface Rights,
unit agreements, pooling agreements or orders, pre-pooling agreements, operating
agreements, production sales contracts, division orders and other contracts,
agreements and instruments applicable to the Assets, to the extent that they do
not, individually or in the aggregate: (i) reduce Antares’s Net Revenue Interest
below that shown in Exhibit A or Exhibit A-1 or increase Antares’s Working
Interest above that shown in Exhibit A or Exhibit A-1 without a corresponding
proportional increase in the Net Revenue Interest, and (ii) materially interfere
with the ownership and operation of the Assets as currently owned and operated;

9

--------------------------------------------------------------------------------




(c)    Subject to compliance with Sections 3.5 and 7.6, third Person consent
requirements and preferential rights to purchase the Assets applicable to this
or a future transaction involving the Assets;
(d)    Third Person consent requirements and similar restrictions with respect
to which waivers or consents are obtained by Antares from the appropriate
Persons on or prior to the date hereof or which need not be satisfied prior to a
transfer;
(e)    Liens for current Taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions, such contested
actions being reflected in Schedule 3.3(e);
(f)    All rights to consent, required notices to, filings with, or other
actions by Governmental Bodies in connection with the sale or conveyance of the
Assets if they are not required prior to the sale or conveyance or are of a type
customarily obtained after such sale or conveyance;
(g)    Rights of reassignment normally arising upon final intention to abandon
or release all or any part of the Assets;
(h)    Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations to the extent that they do not,
individually or in the aggregate: (i) reduce Antares’s Net Revenue Interest
below that shown in Exhibit A or Exhibit A-1 or increase Antares’s Working
Interest above that shown in Exhibit A or Exhibit A-1 without a corresponding
proportional increase in Net Revenue Interest, and (ii) materially interfere
with the ownership and operation of the Assets as currently owned and operated;
(i)    Calls on Hydrocarbon production under existing Contracts;
(j)    All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner and all obligations and duties under
all applicable Laws, rules and orders of any such Governmental Body or under any
franchise, grant, license or permit issued by any such Governmental Body;
(k)    Any encumbrance on or affecting the Assets which is expressly assumed,
bonded or paid by Breitburn on or prior to the date hereof or which is
discharged by Antares on the date hereof;
(l)    Any matters set forth on Exhibit A or Exhibit A-1;
(m)    Any Contracts or Surface Rights set forth on Schedule 1.2(d), or any
matters set forth on Schedule 5.7 or Schedule 3.3(m);
(n)    Imbalances associated with the Assets; and
(o)    Any liens, charges, encumbrances, defects or irregularities in the
ordinary course of business consisting of minor defects and irregularities in
title or other

10

--------------------------------------------------------------------------------




restrictions (whether created by or arising out of joint operating agreements,
farm-out agreements, leases and assignments, contracts for purchases of
Hydrocarbons or similar Contracts or Surface Rights, or otherwise in the
ordinary course of business) that are of a nature customarily accepted by
prudent purchasers of oil and gas properties and do not, individually or in the
aggregate, (i) reduce Antares’s Net Revenue Interest below that shown in Exhibit
A or Exhibit A-1 or increase Antares’s Working Interest above that shown in
Exhibit A or Exhibit A-1 without a corresponding increase in Net Revenue
Interest, and (ii) adversely interfere in any material respect with the
ownership, operation or development of any Lease or Well.
Section 3.4    Intentionally Omitted.
Section 3.5    Consents to Assignment and Preferential Rights to Purchase.
Antares shall use commercially reasonable efforts (provided Antares shall not be
required to expend out of pocket costs payable to third Persons) to request and
obtain (i) all necessary consents to assignment of the Assets (excluding
Governmental Bodies, which are addressed elsewhere in this Agreement) and (ii)
all waivers of applicable preferential rights to purchase any Asset, in each
case that would be triggered by the Contribution and Consideration contemplated
by this Agreement, and of which Antares has knowledge as set forth on Schedule
5.15 (such consents and preferential rights, “Preferential Rights and
Consents”). The consideration payable under this Agreement for any particular
Assets for purposes of preferential purchase right notices shall be the
Allocated Value for such Assets (proportionately reduced if an Asset is only
partially affected). Breitburn shall cooperate with Antares in seeking to
satisfy or obtain waivers of, as applicable, such Preferential Rights and
Consents.
(a)    Consents. On the date hereof, Antares has notified Breitburn of all
Preferential Rights and Consents that have not been waived or granted, as
applicable, or that have been exercised in the case of preferential rights to
purchase, and the Assets to which they pertain. In no event shall there be
included in the Conveyances on the date hereof any Asset subject to an
unsatisfied consent requirement that would be triggered by the Contribution and
Consideration contemplated by this Agreement and provides that transfer of the
Asset without consent will result in (i) a termination or other material
impairment of any existing rights in relation to such Asset or (ii) the payment
of liquidated damages absent the consent (such consent requirement, a “Consent
Requirement”). In cases where the Asset subject to a Consent Requirement is a
Contract and Breitburn is assigned the Properties to which the Contract relates,
but the Contract is not transferred to Breitburn due to the unwaived Consent
Requirement, Antares shall continue after the date hereof to use commercially
reasonable efforts to obtain the applicable consent so that Antares’s right,
title and interest in such Contract can be transferred to Breitburn upon the
receipt of such consent. In cases where the Asset subject to a Consent
Requirement is a Property and the third Person consent to the sale and transfer
of such Property has not been obtained on or prior to the date hereof, (i) the
affected Property shall be excluded from the Assets for purposes of the
Conveyance delivered herewith unless and until the Consent Requirement is waived
or satisfied before the Final Settlement Date (unless otherwise agreed by
Antares and Breitburn), (ii) there shall be a downward adjustment to the
Consideration equal to the Allocated Value of the

11

--------------------------------------------------------------------------------




affected Property, and (iii) the Parties shall otherwise account to each other
under Section 2.2 and Section 2.3 to reflect the exclusion of the Property in
the preliminary settlement statement delivered under Section 9.3(a). In cases
where an Asset is subject to a third Person consent requirement that is not a
Consent Requirement, the Asset shall be included in the Assets on the date
hereof (unless excluded pursuant to the other provisions of this Agreement) and
Breitburn (with Antares’s reasonable cooperation) shall be responsible after the
date hereof for satisfying such consent requirement at its sole cost, risk and
expense, to the extent the applicable consent was not obtained or waived on or
prior to the date hereof. If an unsatisfied Consent Requirement for which a
Consideration adjustment is made in the preliminary settlement statement is
subsequently satisfied prior to the date of the final determination of the Final
Settlement Statement (the “Final Settlement Date”), Antares shall receive an
additional upward adjustment to the Consideration equal to the amount of the
previous reduction in the Consideration on account of the Consent Requirement
and the provisions of this Section 3.5 shall no longer apply except for the
assignment made under the next sentence. Within five (5) Business Days of the
satisfaction or waiver of any such Consent Requirement, or at another mutually
agreed time, (i) Breitburn shall pay to Antares the amount of the upward
adjustment described in the preceding sentence in cash by wire transfer, (ii)
Antares shall assign to Breitburn using substantially the same form as the
Conveyance, to the extent previously unassigned, each Property subject to an
aforementioned Consent Requirement that was subsequently satisfied after the
date hereof but prior to the Final Settlement Date, and (iii) the Parties shall
otherwise account to one another under Section 2.2 and Section 2.3 in the Final
Settlement Statement to reflect the inclusion of the Property in the Assets (but
taking into account the prior payment made under clause (i) of this sentence).
(b)    Exercised Preferential Rights to Purchase. If any preferential right to
purchase any Property that would be triggered by the Contribution and
Consideration contemplated by this Agreement was exercised on or prior to the
date hereof, such Property transferred to the exercising third Person as a
result of the exercise of such preferential right shall be excluded from the
Assets for all purposes hereunder, and the Consideration shall be reduced under
Section 2.2(b) by the Allocated Value for such Property (proportionately reduced
if the preferential right affects only a portion of such Property). Antares
shall retain the consideration paid by the third Person pursuant to the exercise
of such preferential right. If any preferential right to purchase any Asset is
not exercised and has not expired prior to the date hereof, then the terms of
Section 7.6 shall apply to such right.
Section 3.6    Limitations on Applicability.
EXCEPT AS PROVIDED IN THIS ARTICLE 3 AND FOR THE SPECIAL WARRANTY IN THE
CONVEYANCE (SUBJECT TO SECTION 7.8), BREITBURN, ON BEHALF OF ITSELF AND THE
BREITBURN INDEMNITEES, RELEASES, REMISES AND FOREVER DISCHARGES THE ANTARES
INDEMNITEES FROM ANY AND ALL DAMAGES, SUITS, LEGAL OR ADMINISTRATIVE
PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS, LIABILITIES, INTEREST OR
CAUSES OF ACTION WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN, WHICH

12

--------------------------------------------------------------------------------




BREITBURN OR ANY BREITBURN INDEMNITEE MIGHT NOW OR SUBSEQUENTLY MAY HAVE, BASED
ON, RELATING TO OR ARISING OUT OF, ANY TITLE DEFECT OR OTHER LIEN, ENCUMBRANCE,
COVENANT, OBLIGATION, OR DEFICIENCY AFFECTING TITLE TO ANY ASSET.
ARTICLE 4
INTENTIONALLY OMITTED
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF ANTARES
Section 5.1    Disclaimers.
(a)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5, OR FOR THE
SPECIAL WARRANTY IN THE CONVEYANCE (SUBJECT TO SECTION 7.8), WITH RESPECT TO THE
ASSETS AND THE TRANSACTIONS CONTEMPLATED HEREBY (i) ANTARES MAKES NO
REPRESENTATIONS OR WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, AND (ii) BREITBURN
HAS NOT RELIED UPON, AND ANTARES EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR, ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO BREITBURN OR ANY OF ITS AFFILIATES, OR
ITS OR THEIR EMPLOYEES, AGENTS, OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EQUITY
OWNERS, CONSULTANTS, REPRESENTATIVES OR ADVISORS (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BREITBURN BY
ANY EMPLOYEE, AGENT, OFFICER, DIRECTOR, MEMBER, MANAGER, EQUITY OWNER,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF ANTARES OR ANY OF ITS AFFILIATES).
(b)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5, OR FOR THE
SPECIAL WARRANTY IN THE CONVEYANCE (SUBJECT TO SECTION 7.8), WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, ANTARES EXPRESSLY DISCLAIMS, AND BREITBURN
ACKNOWLEDGES AND AGREES THAT IT HAS NOT RELIED UPON, ANY REPRESENTATION OR
WARRANTY, STATUTORY, EXPRESS OR IMPLIED, AS TO (i) TITLE TO ANY OF THE ASSETS,
(ii) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR
SEISMIC DATA OR INTERPRETATION, RELATING TO THE ASSETS, (iii) THE QUANTITY,
QUALITY OR RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (iv)
ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE
ASSETS, (v) THE PRODUCTION OF PETROLEUM SUBSTANCES FROM THE ASSETS, (vi) ANY
ESTIMATES OF OPERATING COSTS AND CAPITAL REQUIREMENTS FOR ANY

13

--------------------------------------------------------------------------------




WELL, OPERATION, OR PROJECT, (vii) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (viii) THE CONTENT,
CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY THIRD PARTIES, (ix) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT, TRADEMARK, TRADE DRESS, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY INFRINGEMENT, OR (x) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE OR COMMUNICATED TO BREITBURN OR ITS AFFILIATES, OR ITS OR
THEIR EMPLOYEES, AGENTS, OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EQUITY OWNERS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, STATUTORY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT BREITBURN SHALL BE
DEEMED TO BE OBTAINING THE ASSETS, INCLUDING THE EQUIPMENT, IN ITS PRESENT
STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS
AND THAT BREITBURN HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BREITBURN
DEEMS APPROPRIATE.
(c)    Any representation “to the knowledge of Antares” or “to Antares’s
knowledge” is limited to matters within the actual knowledge of the persons set
forth on Exhibit C. “Actual knowledge” for purposes of this Agreement means
information actually personally known.
(d)    Inclusion of a matter on a Schedule to a representation or warranty which
addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect. The
fact that any item of information is disclosed in a Schedule to this Agreement
shall not constitute an admission by such Party that such item is material, that
such item has had or would have a Material Adverse Effect or a material adverse
effect, as applicable, or that the disclosure of such be construed to mean that
such information is required to be disclosed by this Agreement.
(e)    Subject to the foregoing provisions of this Section 5.1, and the other
terms and conditions of this Agreement, Antares represents and warrants to
Breitburn, as of the date hereof, the matters set out in Sections 5.2 through
5.23.
Section 5.2    Existence and Qualification.
Antares is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware and is duly qualified to do business as
a foreign corporation where the Assets are located to the extent required by
Law.

14

--------------------------------------------------------------------------------




Section 5.3    Power.
Antares has the requisite power to enter into and perform this Agreement and
each other agreement, instrument or document to be executed by Antares in
connection with the transactions contemplated hereby and to consummate the
transactions contemplated hereby and thereby.
Section 5.4    Authorization and Enforceability.
The execution, delivery and performance of this Agreement and each other
agreement, instrument or document to be executed by Antares in connection with
the transactions contemplated hereby, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of Antares. This Agreement has been duly executed
and delivered by Antares (and all other documents required hereunder to be
executed and delivered by Antares herewith are hereby duly executed and
delivered by Antares) and this Agreement and such documents constitute the valid
and binding obligations of Antares, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
to general principles of equity (regardless of whether such enforceability is
considered in a Proceeding in equity or at Law). Antares Energy Limited is not
required to have a shareholder vote to approve the transaction contemplated by
this Agreement.
Section 5.5    No Conflicts.
The execution, delivery and performance of this Agreement by Antares, and the
transactions contemplated by this Agreement, will not (i) violate any provision
of the governing documents of Antares, (ii) result in a default (with due notice
or lapse of time or both) or the creation of any lien or encumbrance, or give
rise to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any promissory note, bond, mortgage,
indenture, loan or similar financing instrument to which Antares is a party and
which affects the Assets, (iii) violate any judgment, order, ruling, or decree
applicable to Antares as a party in interest or (iv) violate any Laws applicable
to Antares or any of the Assets (except for rights to consent by, required
notices to, and filings with or other actions by Governmental Bodies where the
same are not required prior to the assignment of oil and gas interests).
Section 5.6    Liability for Brokers’ Fees.
Breitburn shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Antares or any of its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.
Section 5.7    Litigation.
Except as disclosed on Schedule 5.7, there are no pending Proceedings against
Antares before any Governmental Body or arbitrator to which any Assets are
subject, and to Antares’s knowledge, no Proceeding relating to the Assets has
been threatened against Antares or the Assets.

15

--------------------------------------------------------------------------------




Section 5.8    Taxes and Assessments.
With respect to all Property Taxes affecting the ownership or operation of the
Assets, Antares warrants and represents (a) all reports, returns, statements
(including estimated reports, returns or statements), and other similar filings
(the “Tax Returns”) affecting the ownership or operation of the Assets required
to be filed on or before the date hereof by Antares have been or will be timely
filed with the appropriate Governmental Body in all jurisdictions in which such
Tax Returns are required to be filed; and (b) such Tax Returns are true and
correct in all material respects, and all Property Taxes reported on such Tax
Returns have been paid.
With respect to all Property Taxes affecting the ownership or operation of the
Assets, except as set forth on Schedule 5.8, Antares further warrants and
represents (a) there are not currently in effect any extension or waiver of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Property Tax; (b) there are no Proceedings pending against the
Assets or Antares by any taxing authority; (c) there are no Property Tax liens
on any of the Assets except for liens for Property Taxes not yet due; and (d)
there is no Tax partnership agreement of or binding upon Antares affecting any
of the Assets.
Section 5.9    Outstanding Capital Commitments.
As of the date of this Agreement, there is no individual outstanding authority
for expenditure for any incomplete operation which is binding on the Assets, the
remaining unpaid amount of which Antares reasonably anticipates exceeds
Seventy-five Thousand Dollars ($75,000) chargeable to Antares’s interests
participating in the operation covered by such authority for expenditure after
the date hereof, other than those shown on Schedule 5.9 hereto.
Section 5.10    Compliance with Laws.
Except as disclosed on Schedule 5.10, to the knowledge of Antares, the Antares
Operated Assets are, and the operation of the Antares Operated Assets has been
and currently is, in compliance with the provisions and requirements of all Laws
(excluding Environmental Laws) of all Governmental Bodies having jurisdiction
with respect to the Assets, or the ownership, operation, development,
maintenance, or use of any thereof.
Section 5.11    Contracts.
(a)    Antares is not and, to Antares’s knowledge, no other party is, in default
under any material Contract except as disclosed on Schedule 5.11(a).
(b)    Schedule 5.11(b) sets forth all of the material Contracts included in the
Assets or to which any of the Assets will be bound as of the date hereof
including: (i) any agreement with any Affiliate of Antares; (ii) any agreement
or contract for the sale, exchange, or other disposition of Hydrocarbons
produced from or attributable to Antares’s interest in the Assets that is not
cancelable without penalty or other material payment on not more than sixty (60)
days prior written notice; (iii) any agreement of or binding upon Antares to
sell, lease, farmout, or otherwise dispose of any interest in any of the
Properties after the Effective Time, other than (x) conventional rights of
reassignment arising in connection with Antares’s surrender or release of any of
the Properties and (y)

16

--------------------------------------------------------------------------------




preferential rights to purchase, which are addressed in Section 5.15; and (iv)
joint operating agreements, area of mutual interest agreements, exploration
agreements, participation agreements, non-competition agreements, and farmout
and farmin agreements.
Section 5.12    Payments for Production.
Except as set forth on Schedule 5.12 and for obligations of Antares with respect
to Imbalances, Antares is not obligated under any contract or agreement
containing a take-or-pay, advance payment, prepayment, or similar provision, or
under any gathering, transmission, or any other contract or agreement with
respect to any of the Assets to sell, gather, deliver, process, or transport any
Hydrocarbons without then or thereafter receiving full payment therefor.
Section 5.13    Imbalances.
Schedule 5.13 sets forth all of Antares’s pipeline and production Imbalances and
associated penalties as of the Effective Time arising (i) with respect to the
Antares Operated Assets and (ii) to Antares’s knowledge, with respect to the
Non-Operated Assets.
Section 5.14    Governmental Authorizations.
Except as disclosed on Schedule 5.14, to the knowledge of Antares, Antares has
obtained and is maintaining all federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
operation of the Antares Operated Assets as currently operated (excluding those
required under Environmental Laws).
Section 5.15    Consents and Preferential Purchase Rights.
None of the Leases, Units or Wells, or any portion thereof, is subject to any
(i) preferential rights to purchase, (ii) Consent Requirements, or (iii) to
Antares’s knowledge, other third Person consents to assignment, which are
applicable to the transactions contemplated by this Agreement, except for (x)
consents and approvals by Governmental Bodies of assignments that are
customarily obtained after such assignment, and (y) preferential rights,
consents and restrictions as are set forth on Schedule 5.15.
Section 5.16    Condemnation.
There is no actual or, to Antares’s knowledge, threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.
Section 5.17    Bankruptcy.
There are no bankruptcy, reorganization or receivership Proceedings pending,
being contemplated by or, to Antares’s knowledge, threatened against Antares.

17

--------------------------------------------------------------------------------




Section 5.18    Leases.
Except as set forth on Schedule 5.18, with respect to Leases:
(a)    during Antares’s period of ownership through the Effective Time, the
Leases have been maintained according to their terms, in compliance in all
material respects with all agreements to which the Leases are subject; and
(b)    to Antares’s knowledge, no other party to any Lease is in breach or
default with respect to any of its obligations thereunder.
Section 5.19    Royalties. To Antares’s knowledge, all rentals, royalties and
other payments due under the Leases have been paid to the extent Antares has
received the proceeds of Hydrocarbons from which such payments are made or
deducted, except Suspended Proceeds.
Section 5.20    Status of Antares. Antares is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
Section 5.21    Suspense Funds. Schedule 5.21 sets forth as of September 30,
2014 (a) all funds held in suspense by Antares or any of its Affiliates that are
attributable to the Assets, and (b) if known to Antares, the name or names of
the Persons claiming such funds or to whom such funds are owed.
Section 5.22    Wells. There is no Well included in the Assets that:
(a)    Antares or any of its Affiliates is obligated on the date of this
Agreement by Law or agreement to cause to be immediately plugged and abandoned;
and
(b)    to the knowledge of Antares, has been plugged and abandoned other than in
compliance in all material respects with Law.
Section 5.23    Investment Representations.
(a)    Experience; Status.
(i)    Antares is capable of evaluating the merits and risks of its investment
in Parent and has the capacity to protect its own interests. To the extent
necessary, Antares has retained, at its own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of an investment in the Common Units that Antares receives on
the date hereof.
(ii)    Antares is an “accredited investor” (as such term is used in Rule 501
under the Securities Act), is able to bear the economic risk of its investment
in the Common Units indefinitely and has sufficient net worth to sustain a loss
of its entire investment in Parent without economic hardship if such loss should
occur.

18

--------------------------------------------------------------------------------




(b)    Access to Information.
Antares has not received representations or warranties from Parent or Breitburn,
or their employees, affiliates, attorneys, accountants or agents, except as set
forth in this Agreement, and has undertaken such due diligence pertaining to
Parent and Breitburn as Antares deems adequate.
(c)    Investment Purposes.
(i)    Antares is acquiring the Common Units solely for investment for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof in any transaction in violation of the
federal or state securities laws. Antares will hold the Common Units for its own
account for investment and not with a view to, or for sale or other disposition
in connection with, any distribution of all or any part thereof within the
meaning of the Securities Act, except in compliance with applicable federal and
state securities Laws. Antares understands that the Common Units have not been
registered under the Securities Act or applicable state securities laws by
reason of a specific exemption from the registration provisions of the
Securities Act and applicable state securities Laws, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Antares’s representations as expressed in Section 5.23(a).
Antares understands that Parent is relying, in part, upon the representations
and warranties contained in Section 5.23(a) for the purpose of determining
whether this transaction meets the requirements for such exemption.
(ii)    Antares understands that on the date hereof the Common Units will be
characterized as “restricted securities” under federal securities Laws and that
under such Laws and applicable regulations the Common Units cannot be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BREITBURN
Section 6.1    Disclaimer.
(a)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 6, WITH
RESPECT TO THE COMMON UNITS AND THE TRANSACTIONS CONTEMPLATED HEREBY (i)
BREITBURN MAKES NO REPRESENTATIONS OR WARRANTIES, STATUTORY, EXPRESS OR IMPLIED,
AND (ii) ANTARES HAS NOT RELIED UPON, AND BREITBURN EXPRESSLY DISCLAIMS ALL
LIABILITY AND RESPONSIBILITY FOR, ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO ANTARES OR ANY OF ITS
AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, OFFICERS,

19

--------------------------------------------------------------------------------




DIRECTORS, MEMBERS, MANAGERS, EQUITY OWNERS, CONSULTANTS, REPRESENTATIVES OR
ADVISORS (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO ANTARES BY ANY EMPLOYEE, AGENT, OFFICER, DIRECTOR, MEMBER,
MANAGER, EQUITY OWNER, CONSULTANT, REPRESENTATIVE OR ADVISOR OF ANTARES OR ANY
OF ITS AFFILIATES).
(b)    Breitburn represents and warrants to Antares the following:
Section 6.2    Existence and Qualification.
Breitburn is a limited partnerships organized, validly existing and in good
standing under the Laws of the state of Delaware; and Breitburn is duly
qualified to do business as a foreign limited partnership in every jurisdiction
in which it is required to qualify in order to conduct its business except where
the failure to so qualify would not have a material adverse effect on Breitburn
or its properties; and Breitburn is or will be duly qualified to do business as
a foreign limited partnership in the respective jurisdictions where the Assets
to be transferred to it are located.
Section 6.3    Power.
Breitburn has the requisite power to enter into and perform this Agreement and
each other agreement, instrument or document to be executed by Breitburn in
connection with the transactions contemplated hereby and to consummate the
transactions contemplated hereby and thereby.
Section 6.4    Authorization and Enforceability.
The execution, delivery and performance of this Agreement and each other
agreement, instrument or document to be executed by Breitburn in connection with
the transactions contemplated hereby, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of Breitburn. This Agreement has been duly executed
and delivered by Breitburn (and all documents required hereunder to be executed
and delivered by Breitburn herewith are hereby duly executed and delivered by
Breitburn) and this Agreement and such documents constitute the valid and
binding obligations of Breitburn, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
to general principles of equity (regardless of whether such enforceability is
considered in a Proceeding in equity or at Law).
Section 6.5    No Conflicts.
The execution, delivery and performance of this Agreement by Breitburn, and the
transactions contemplated by this Agreement will not (i) violate any provision
of the limited liability company agreement, bylaws, limited partnership
agreement or other governing or charter documents of Breitburn, (ii) result in a
material default (with due notice or lapse of time or both) or the creation of
any lien or encumbrance, or give rise to any right of termination, cancellation
or acceleration under any of the terms, conditions or provisions of any
promissory

20

--------------------------------------------------------------------------------




note, bond, mortgage, indenture, loan or similar financing instrument to which
Breitburn is a party or which affects Breitburn’s assets, (iii) violate any
judgment, order, ruling, or regulation applicable to Breitburn as a party in
interest or (iv) violate any Laws applicable to Breitburn or any of its assets,
except any matters described in clauses (ii), (iii) or (iv) above which would
not be reasonably likely to impede its ability to consummate the transactions
contemplated by this Agreement or by any document to be delivered pursuant
hereto.
Section 6.6    Liability for Brokers’ Fees.
Antares shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Breitburn or any of its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.
Section 6.7    Litigation.
As of the date of the execution of this Agreement, there are no pending
Proceedings, or to Breitburn’s knowledge, threatened in writing before (or that
would be before) any Governmental Body or arbitrator against Breitburn or any
Affiliate of Breitburn which may impair Breitburn’s ability to perform its
obligations under this Agreement if such Proceedings are determined adversely.
Section 6.8    Financing.
Breitburn has sufficient cash, available lines of credit or other sources of
immediately available funds (in United States dollars) to enable it to pay the
Signing Payment to Antares and to pay any supplemental payment required under
Section 9.3(b).
Section 6.9    Independent Investigation.
Breitburn is (or its advisors are) experienced and knowledgeable in the oil and
gas business and aware of the risks of that business. Breitburn acknowledges and
affirms that (i) in making the decision to enter into this Agreement, it has
completed and relied solely upon its own independent investigation,
verification, analysis and evaluation of the Assets, (ii) it has made all such
reviews and inspections of the Assets as it has deemed necessary or appropriate
in making the decision to enter into this Agreement and consummate the
transactions contemplated hereby and (iii) except for the express
representations, warranties, covenants and remedies provided in this Agreement,
Breitburn is acquiring the Assets on an as-is, where-is basis with all faults,
and has not relied upon any other representations, warranties, covenants or
statements of Antares in entering into this Agreement.
Section 6.10    Bankruptcy.
There are no bankruptcy, reorganization or receivership Proceedings pending
against, being contemplated by, or, to Breitburn’s knowledge, threatened against
Breitburn.

21

--------------------------------------------------------------------------------




Section 6.11    Qualification.
Breitburn is qualified to own and assume operatorship of federal and state oil,
gas and mineral leases in all jurisdictions where the Assets to be transferred
to it are located to the extent such leases are included in the Assets, and the
consummation of the transactions contemplated in this Agreement will not cause
Breitburn to be disqualified as such an owner or operator. Breitburn currently
has, and will continue to maintain, lease bonds, area-wide bonds or any other
surety bonds or Asset Bonds to the extent required by, and in accordance with,
all applicable Laws and regulations governing the ownership and operation of the
Assets.
Section 6.12    Consents.
Except for consents and approvals for the assignment of the Assets to Breitburn
that are customarily and lawfully obtained after the assignment of properties
similar to the Assets, there are no consents, approvals or restrictions on
assignment applicable to Breitburn that Breitburn is obligated to obtain or
furnish in order to consummate the Contribution and Consideration of Assets
contemplated by this Agreement and perform and observe the covenants and
obligations of Breitburn hereunder.
Section 6.13    Parent SEC Reports; Financial Statements.
(a)    Parent has filed all reports, schedules, forms, statements and other
documents (including exhibits and other information incorporated therein)
required to be filed by Parent with the Securities and Exchange Commission
(“SEC”) since January 1, 2014 (such documents being collectively referred to as
the “Parent SEC Reports”). Each Parent SEC Report (i) at the time filed or, if
amended, as of the date of such amendment, complied as to form in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such Parent SEC Report and (ii) did not, at the time it
was filed (or, if amended or superseded by a filing or amendment prior to the
date hereof, then at the time of such filing or amendment) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
(b)    The financial statements contained in the Parent SEC Reports (i) have
been prepared in accordance with GAAP, applied on a consistent basis throughout
the periods presented thereby (except as may be indicated in the notes thereto
or, in the case of unaudited financial statements, as permitted by Form 10-Q of
the SEC), and (ii) fairly present, in all material respects, the consolidated
financial position and operating results, equity and cash flows of Parent and
its subsidiaries, on a consolidated basis, as of, and for the periods ended on,
the respective dates thereof, subject, however, in the case of unaudited
financial statements, to normal, recurring and year-end audit adjustments.
(c)    Parent, and its subsidiaries, have established and maintain disclosure
controls and procedures and internal control over financial reporting (as such
terms are defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under
the Exchange Act)

22

--------------------------------------------------------------------------------




as required by Rule 13a-15 under the Exchange Act. Such disclosure controls and
procedures are reasonably designed to ensure that all material information
required to be disclosed by Parent and its subsidiaries in the reports that it
files or furnishes under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all such material information is accumulated and communicated to
Parent’s management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications required pursuant to Sections 302 and
906 of the Sarbanes-Oxley Act of 2002.
Section 6.14    Capitalization of Parent and Valid Issuance of Common Units.
(a)    Breitburn has made available to Antares a true and correct copy of the
Partnership Agreement, as amended through the date hereof. The Common Units
comprising the Unit Consideration shall have those rights, preferences,
privileges and restrictions governing the Common Units as set forth in the
Partnership Agreement;
(b)    The issuance of the Common Units comprising the Unit Consideration
represented thereby has been duly authorized by Parent pursuant to the
Partnership Agreement and, when issued and delivered to Antares in accordance
with the terms of this Agreement, will be validly issued, fully paid (to the
extent required by applicable Law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of any and
all liens and restrictions on transfer, other than restrictions on transfer
under the Partnership Agreement, this Agreement and under applicable state and
federal securities Laws and other than such liens as are created by Antares; and
(c)    Parent’s currently outstanding Common Units are quoted on the Nasdaq
Global Market and Parent has not received any notice of delisting.
ARTICLE 7
COVENANTS OF THE PARTIES
Section 7.1    Access.
Prior to the date hereof, Breitburn acknowledges that it has been granted access
to the offices of Antares and the Records in Antares’s possession or control
(subject to applicable confidentiality restrictions that prohibited disclosure)
for the purpose of conducting its own investigation, at its sole cost, risk and
expense. All information obtained by and access granted to Breitburn, its
environmental consultant, and their respective agents, employees and
representatives under this Section shall be subject to the terms of Section 7.5
and the terms of the Confidentiality Agreement.
Section 7.2    Government Reviews.
Each Party shall in a timely manner (a) make all required filings, if any,
including filings required under the HSR Act, with and prepare applications to
and conduct negotiations with, each Governmental Body as to which such filings,
applications or negotiations are necessary or

23

--------------------------------------------------------------------------------




appropriate for such Party to consummate the transactions contemplated hereby,
and (b) provide such information as the other Party may reasonably request to
make such filings, prepare such applications and conduct such negotiations. Each
Party shall cooperate with and use all commercially reasonable efforts to assist
the other with respect to such filings, applications and negotiations. Breitburn
shall bear the cost of all filing or application fees payable to any
Governmental Body with respect to the transactions contemplated by this
Agreement.
Section 7.3    Operatorship.
Antares makes no representation and does not warrant or guarantee that Breitburn
will succeed in being appointed successor operator for any Assets. As to the
extent required by Section 12.6, Breitburn shall promptly file all appropriate
or required forms, applications, permit transfers, declarations, guarantees,
Asset Bonds or other financial support with federal and state agencies relative
to its assumption of operatorship. For all Antares Operated Assets, on the date
hereof or as soon as reasonably practicable thereafter, Antares shall execute
and deliver to Breitburn, and Breitburn shall promptly file, the applicable
governmental forms transferring record operatorship of such Assets to Breitburn.
Section 7.4    Intentionally Omitted.
Section 7.5    Indemnity Regarding Access.
Breitburn, on behalf of itself and the Breitburn Indemnitees, hereby releases
and agrees to indemnify, defend and hold harmless all Antares Indemnitees and
the other owners of interests in the leases and wells described on Exhibit A or
Exhibit A-1 from and against any and all Damages, including claims, liabilities,
losses, costs and expenses attributable to personal injuries, death, or property
damage, arising out of or relating to any and all access by the Breitburn
Indemnitees or any of its environmental consultants to Antares’s offices, the
Assets or the Records (or other related information), or any related activities
of the Breitburn Indemnitees prior to the date hereof, EVEN IF CAUSED IN WHOLE
OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF ANY INDEMNIFIED PARTY EXCLUDING, HOWEVER, ANY
CLAIMS, LIABILITIES, LOSSES, COSTS OR EXPENSES CAUSED BY THE WILLFUL MISCONDUCT
OF ANY INDEMNIFIED PARTY.
Section 7.6    Other Preferential Rights.
Should a third Person fail to exercise its preferential right to purchase as to
any portion of the Assets on or prior to the date hereof and the time for
exercise or waiver has not yet expired, subject to the remaining provisions of
this Section 7.6, such Assets shall be included in the transaction and
Conveyance on the date hereof, such preferential right to purchase shall be a
Permitted Encumbrance hereunder, and the following procedures shall be
applicable. If one or more of the holders of any such preferential right to
purchase notifies Antares (or Breitburn) subsequent to the date hereof that it
intends to assert its preferential purchase right, Antares shall give notice
thereof to Breitburn, whereupon Breitburn shall satisfy all such preferential
Breitburn right obligations of Antares to such holders and shall indemnify and
hold harmless all Antares Indemnitees from and against any and all claims,
liabilities, losses, damages, costs and expenses

24

--------------------------------------------------------------------------------




(including court costs, expert fees and reasonable attorney’s fees) in
connection therewith, and Breitburn shall be entitled to receive (and Antares
hereby assigns to Breitburn all of Antares’s rights to) all proceeds, received
from such holders in connection with such preferential rights to purchase.
If prior to or on the date hereof, any third Person has brought any Proceeding
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated hereby in connection with a claim to enforce
preferential rights, the Assets or portion thereof subject to such Proceeding
shall be excluded from the Assets transferred in the Conveyance and the
Consideration shall be reduced by the Allocated Value of such excluded Assets or
portions thereof. Promptly after the Proceeding is dismissed or settled or a
judgment is rendered in favor of Antares, as applicable, Breitburn shall have
the option to purchase from Antares within thirty (30) days after receipt of
notice from Antares of such dismissal, settlement or judgment, all such Assets
or portions thereof not being sold to the third Person for a Consideration equal
to the Allocated Value of such Assets or portions thereof, and the Parties shall
account to each other under Section 2.2 and Section 2.3.
Section 7.7    Tax Matters.
(a)    Subject to the provisions of Section 12.3, Antares shall be responsible
for all ad valorem, real property, personal property, severance, production and
similar Taxes based upon or measured by the ownership or operation of the Assets
or the production of Hydrocarbons therefrom (“Property Taxes”) that are
attributable to any period of time at or prior to Effective Time. Breitburn
shall be responsible for all Property Taxes that are attributable to any period
of time after the Effective Time. For purposes of this Section 7.7(a), ad
valorem and real property Taxes assessed for a particular time period shall be
deemed “attributable” to such time period, even if such assessment is valued
based upon production or other data for prior Tax periods. Regardless of which
Party is responsible, Antares shall handle payment to the appropriate
Governmental Body of all Property Taxes affecting the ownership or operation of
the Assets which are required to be paid prior to date hereof (and shall file
all Tax Returns with respect to such Property Taxes), and Breitburn shall handle
payment to the appropriate Governmental Body of all Taxes affecting the
ownership or operation of the Assets which are required to be paid after date
hereof (and shall file all Tax Returns with respect to such Taxes).
Notwithstanding the foregoing, this Section 7.7(a) shall not apply to income,
franchise, corporate, business and occupation, business license and similar
Taxes, and Tax Returns therefor, which shall be borne, paid and filed by the
Party responsible for such Taxes under applicable Law. If requested by
Breitburn, Antares will assist Breitburn with preparation of all Property Tax
Returns due on or before thirty (30) days after the date hereof (including any
extensions requested). Antares shall deliver to Breitburn within thirty (30)
days of filing copies of all Tax Returns filed by Antares after the date hereof
affecting the Assets and any supporting documentation provided by Antares to
Governmental Bodies.
(b)    If Antares or Breitburn (or an Affiliate of Antares or Breitburn)
receives a refund of any Taxes (whether by payment, credit offset or otherwise,
with any interest thereon) covered by Section 7.7(a) that are paid by and
required to be borne by the other Party, the Party that received (or whose
Affiliate that received) such refund shall

25

--------------------------------------------------------------------------------




promptly (but no later than thirty (30) days after receipt) remit payment to
such other Party of an amount equal to the refund amount, including all relevant
documentation. Each Party shall cooperate with the other and its Affiliates in
order to take all reasonably necessary steps to claim any refund to which it is
entitled. Breitburn agrees to notify Antares within ten (10) days following the
discovery of a right to claim any refund to which Antares is entitled and upon
receipt of any such refund. Except to the extent required by applicable Laws,
Breitburn shall not and shall not permit its Affiliates to amend any Tax Returns
with respect to Taxes for which Antares is liable under this Section 7.7 or for
which Antares may be liable to indemnify Breitburn under Section 11.2.
(c)    Control of any legal or administrative Proceedings concerning any
Property Taxes affecting the Assets shall belong to the Party responsible for
such Property Taxes under this Section 7.7.
(d)    Breitburn agrees to cooperate with Antares so that Antares’s transfer of
the Assets to Breitburn shall, at Antares’s election, be accomplished in a
manner enabling the transfer of all or part of the Assets to qualify as a part
of a like-kind exchange of property by Antares within the meaning of Section
1031 of the Code. If Antares so elects, Breitburn shall reasonably cooperate
with Antares to effect such like-kind exchange, which cooperation shall include
taking such actions as Antares reasonably requests in order to pay the
Consideration in a manner which enables such transfer to qualify as part of a
like-kind exchange of property within the meaning of Section 1031 of the Code,
and Breitburn agrees that Antares may assign all or a portion of its rights (but
not its obligations) under this Agreement to an escrow agent acting as a
qualified intermediary under United States Treasury Regulations, to qualify the
transfer of the Consideration as a part of a like-kind exchange of property
within the meaning of Section 1031 of the Code.
(e)    The Parties acknowledge and agree that Antares’s transfer of the Assets
pursuant to this Agreement to Breitburn is intended to be treated in part as a
contribution to Parent pursuant to Section 721 of the Code and in part as a sale
pursuant to Section 707 of the Code, and for purposes of determining the portion
of the Consideration treated as sale consideration and the portion of the Assets
treated as being sold for purposes of Section 707 of the Code, the Parties agree
to treat and report for United States federal income Tax purposes (and state,
local, and foreign Tax purposes where applicable) a portion of the Cash
Consideration as a reimbursement of “capital expenditures,” within the meaning
of Treasury Regulations section 1.707-4(d), to the extent Antares provides
Breitburn with documentation prior to December 15, 2014 that is reasonably
adequate to support such treatment and allow for orderly preparation of tax
calculations regarding the Assets (including Antares’s adjusted tax basis in the
Assets and Antares’s pre-formation capital expenditures in respect of the Assets
for the 24 months prior to the date hereof).

26

--------------------------------------------------------------------------------




Section 7.8    Special Warranty of Title.
The Conveyance shall contain a covenant of Antares to warrant Defensible Title
to the Properties after the date hereof from and against the lawful claims of
third Persons arising by, through or under Antares, but not otherwise (the
“Special Warranty”).
Section 7.9    Suspended Proceeds.
Antares shall transfer and remit to Breitburn, in the form of an adjustment to
the Consideration pursuant to Section 2.2(f), all monies representing the value
or proceeds of production removed or sold from the Properties and held by
Antares on the date hereof for accounts from which payment has been suspended,
such monies, net of applicable rights of set off or recoupment, being
hereinafter called “Suspended Proceeds”. Breitburn shall be solely responsible
for the proper distribution of such Suspended Proceeds to the Person or Persons
which or who are entitled to receive payment of the same.
Section 7.10    Further Assurances.
After the date hereof, Antares and Breitburn each agree to take such further
actions and to execute, acknowledge and deliver all such further documents as
are reasonably requested by the other Party for carrying out the purposes of
this Agreement or of any document delivered pursuant to this Agreement.
Section 7.11    Preparation and Audit of Financial Statements.
(a)    For a period of one year after the date hereof (“Financial Statement
Period”), Antares agrees to prepare and deliver, at the sole cost and expense of
Breitburn, statements of revenues and direct operating expenses and all notes
thereto related to the Assets (the “Special Financial Statements”) that may be
required of Parent by the SEC, including any notes required to be prepared in
accordance with Financial Accounting Standards Board ASC Topic 932 “Extractive
Activities Oil and Gas”, in connection with any reports, registration statements
or other filings to be made by Parent or any of its affiliates related to the
transactions contemplated by this Agreement with the SEC pursuant to the
Securities Act, and the rules and regulations thereunder, or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder, in such form that such statements and notes thereto can
be audited by Antares’s external audit firm (“Antares’s Auditor”) and reviewed
as may be required by Antares’s external independent petroleum reserve
engineering firm (“Antares’s Engineer”). If required, the Special Financial
Statements shall be prepared (i) as of and for the year ended December 31, 2013
(the “Annual Special Financial Statements”) and (ii) as of and for the nine
months ended September 30, 2013 and 2014 (the “Interim Special Financial
Statements”). Antares shall cooperate with and permit Breitburn to review and/or
reasonably participate in the preparation of the Special Financial Statements
and shall provide Breitburn and its representatives with reasonable access to
Antares’s personnel who engage in the preparation of the Special Financial
Statements.

27

--------------------------------------------------------------------------------




(b)    If requested by Breitburn in connection with the Special Financial
Statements, Antares shall execute and deliver, or cause to be executed and
delivered, to Antares’s Auditor such representation letters, in form and
substance customary for representation letters provided to external audit firms
by Antares (if the financial statements are subject of an audit or are the
subject of a review pursuant to Statement of Accounting Standards 100 (Interim
Financial Information)), as may be reasonably requested by Antares’s Auditor,
with respect to the Special Financial Statements. Breitburn agrees that (i) it
shall indemnify and hold harmless Antares and provide a defense for Antares
(including, in each case, the negligence of Antares) with regard to any action
required to be undertaken by Antares pursuant to this Section 7.11, including
without limitation the execution, delivery or any other action related to the
provision of (A) any representation letter delivered by Antares to Antares’s
Auditor, (B) the Special Financial Statements, and (C) the Annual Special
Financial Statements, (ii) Breitburn shall provide a customary representation
letter to Antares’s Auditor, if reasonably requested, and (iii) Breitburn’s and
Parent's existing outside auditors shall provide a customary representation
letter to Antares’s Auditor, if reasonably requested.
(c)    If requested by Breitburn in connection with the Special Financial
Statements and at the sole cost and expense of Breitburn, Antares will engage
Antares’s Auditor to perform an audit of the Annual Special Financial Statements
and shall use commercially reasonable efforts to cause Antares’s Auditor to
issue unqualified opinions with respect to the Annual Special Financial
Statements (the Annual Special Financial Statements and related audit opinions
being hereinafter referred to as the “Audited Special Financial Statements”),
and provide its written consent for the use of Antares’s audit reports with
respect to the Audited Special Financial Statements in reports, registration
statements, or other documents filed by Parent or any of its affiliates under
the Securities Act or the Exchange Act, and the rules and regulations
thereunder, as needed. If requested by Breitburn in connection with the Annual
Special Financial Statements and at the sole cost and expense of Breitburn,
Antares will also cooperate with Breitburn to engage Antares’s Engineer as may
be required in connection with the preparation of the Annual Special Financial
Statements and shall use commercially reasonable efforts to cause Antares’s
Engineer to provide its written consent for the use of Antares’s reserve reports
with respect to the Audited Special Financial Statements or disclosure of
Antares’s oil and gas reserves in reports, registration statements, or other
documents filed by Parent or any of its affiliates under the Securities Act or
the Exchange Act, and the rules and regulations thereunder, as needed. Breitburn
shall promptly reimburse Antares for all fees charged by Antares’s Auditor with
respect to the preparation and delivery by Antares’s Auditor to Breitburn of the
Audited Special Financial Statements and any other fees charged by Antares’s
Auditor and Antares’s Engineer to facilitate Parent's ongoing compliance with
SEC rules and regulations. Antares shall take all reasonable action as may be
necessary to facilitate the completion of such audit and delivery of the Audited
Special Financial Statements and the delivery of the Interim Special Financial
Statements, to Breitburn.

28

--------------------------------------------------------------------------------




Section 7.12    Eligible Holder.
Antares understands that the Common Units may be owned by one of the following,
and shall not transfer the Common Units to any Person except for one of the
following types of Persons: (1) a citizen of the United States; (2) a
corporation organized under the laws of the United States or of any state
thereof; or (3) an association of United States citizens, such as a partnership
or limited liability company, organized under the laws of the United States or
of any state thereof, but only if such association does not have any direct or
indirect foreign ownership, other than foreign ownership of stock in a parent
corporation organized under the laws of the United States or of any state
thereof.
ARTICLE 8
INTENTIONALLY OMITTED
ARTICLE 9
DELIVERIES
Section 9.1    Deliveries of Antares.
Contemporaneously with the execution of this Agreement, Antares shall deliver or
cause to be delivered to Breitburn the following:
(a)    the Conveyance, in sufficient duplicate originals to allow recording in
all appropriate jurisdictions and offices, duly executed by Antares;
(b)    to the extent applicable, assignments, on appropriate forms, of state and
of federal leases comprising portions of the Assets, duly executed by Antares;
(c)    letters-in-lieu of division or transfer orders covering the Assets that
are prepared and provided by Breitburn and reasonably satisfactory to Antares to
reflect the transactions contemplated hereby, duly executed by Antares;
(d)    releases and terminations, or re-conveyances, of any mortgages, deeds of
trust, assignments of production or net profits interests, financing statements,
fixture filings and other recorded encumbrances, and waivers of any rights of
first offer or refusal and tag along rights burdening the Assets in favor of
Macquarie Americas Corp. or any of its Affiliates;
(e)    an executed statement described in Treasury Regulation §1.1445-2(b)(2)
certifying that Antares is not a foreign Person within the meaning of the Code;
(f)    Antares and Antares Energy Limited Board resolutions evidencing approval
of the transaction contemplated by this Agreement;
(g)    a Lock Up Agreement prepared and provided by Breitburn, duly executed by
Antares;

29

--------------------------------------------------------------------------------




(h)    Executed P-4s for transfer of operatorship; and
(i)    the mailing address and U.S. Tax ID number for Antares for purposes of
delivering the Unit Consideration.
Section 9.2    Deliveries of Breitburn.
Contemporaneously with the execution of this Agreement, Breitburn shall deliver
or cause to be delivered to Antares the following:
(a)    a wire transfer of the Signing Payment in same-day funds (a portion of
which may be wired separately to Macquarie Americas Corp. or any of its
Affiliates in connection with Section 9.1(d) as instructed in writing by
Antares);
(b)    the Conveyance, duly executed by Breitburn; and
(c)    letters-in-lieu of division or transfer orders covering the Assets that
are prepared and provided by Breitburn and reasonably satisfactory to Antares to
reflect the transactions contemplated hereby, duly executed by Breitburn.
Section 9.3    Signing Payment and Post-Signing Consideration Adjustments.
(a)    On the date hereof Antares has prepared and delivered to Breitburn, based
upon the best information available to Antares, a preliminary settlement
statement estimating the Adjusted Consideration after giving effect to all
Consideration adjustments set forth in Section 2.2. The estimate delivered in
accordance with this Section 9.3(a) shall constitute the dollar amount to be
paid by Breitburn to Antares on the date hereof (the “Signing Payment”).
(b)    As soon as reasonably practicable after the date hereof but not later
than ninety (90) days following the date hereof, Antares shall prepare and
deliver to Breitburn a statement setting forth the final calculation of the
Adjusted Consideration and showing the calculation of each adjustment, based, to
the extent possible on actual credits, charges, receipts and other items before
and after the Effective Time and taking into account all adjustments provided
for in this Agreement. Antares shall at Breitburn’s request deliver to Breitburn
reasonable documentation available to support any credit, charge, receipt or
other item. As soon as reasonably practicable but not later than the
30th day following receipt of Antares’s statement hereunder, Breitburn shall
deliver to Antares a written report containing any changes that Breitburn
proposes be made to such statement. Breitburn may not later contest or submit to
the Independent Expert any amounts or adjustments that were not contested in
Breitburn’s written report, which amounts or adjustments Breitburn will be
deemed to have accepted. If Breitburn does not timely deliver such written
report within such 30-day period, Breitburn shall be deemed to agree with the
adjustments set forth in Antares’s statement. The Parties shall
undertake to agree on the final statement of the Adjusted Consideration no later
than one hundred and twenty (120) days after the date hereof (such final
statement, the “Final Settlement Statement”). In the event that the Parties
cannot agree on the Adjusted Consideration within one hundred and fifty (150)
days after the date hereof, the specific

30

--------------------------------------------------------------------------------




disputed items will be automatically referred to an independent expert of the
Parties’ choosing with at least ten (10) years of oil and gas accounting
experience for arbitration (the “Independent Expert”). If the Parties are unable
to agree upon an Independent Expert, then such Independent Expert shall be
selected by any Federal District Court or State District Court Judge in Houston,
Texas. The Independent Expert shall conduct the arbitration proceedings in
Houston, Texas in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent such rules do not conflict with
the terms of this Section. The Independent Expert’s determination shall be made
within thirty (30) days after submission of the matters in dispute and shall be
final and binding on both Parties, without right of appeal. In determining the
proper amount of any adjustment to the Consideration, the Independent Expert
shall not increase the Consideration more than the increase proposed by Antares
nor decrease the Consideration more than the decrease proposed by Breitburn, as
applicable. The Independent Expert shall act as an expert for the limited
purpose of determining the specific disputed matters submitted by either Party
and may not award damages or penalties to either Party with respect to any
matter. Each Party shall each bear its own legal fees and other costs of
presenting its case, and shall bear one-half of the costs and expenses of the
Independent Expert. Within ten (10) days after the date on which the Parties
agree (or are deemed to agree) on the Final Settlement Statement or the
Independent Expert finally determines the disputed matters, as applicable, (i)
Breitburn shall pay to Antares the amount by which the Cash Consideration
portion of the Adjusted Consideration exceeds the Signing Payment or (ii)
Antares shall pay to Breitburn the amount by which the Signing Payment exceeds
the Cash Consideration portion of the Adjusted Consideration, as applicable. Any
post-signing payment pursuant to this Section 9.3 shall bear interest from the
date hereof to the date of payment at the Agreed Interest Rate.
(c)    All payments made or to be made hereunder to Antares shall be in cash by
electronic transfer of immediately available funds to the account of Antares
pursuant to the wiring instructions reflected in Schedule 9.3(c) or as
separately provided in writing. All payments made or to be made hereunder to
Breitburn shall be in cash by electronic transfer of immediately available funds
to a bank and account specified by Breitburn in writing to Antares.

31

--------------------------------------------------------------------------------




Section 9.4    Delivery of Unit Consideration. On or before October 31, 2014,
Breitburn shall, or shall cause Parent to, deliver to Antares the Unit
Consideration in book entry to an account at American Stock Transfer & Trust
Company in the name of Antares.
ARTICLE 10
INTENTIONALLY OMITTED
ARTICLE 11
POST-EXECUTION OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS
Section 11.1    Receipts.
(a)    Except as otherwise provided in this Agreement, any production from or
attributable to the Assets (and all products and proceeds attributable thereto)
and any other income, proceeds, receipts and credits attributable to the Assets
which are not reflected in the adjustments to the Consideration following the
Final Settlement Date shall be treated as follows: (i) all production from or
attributable to the Assets (and all products and proceeds attributable thereto)
and all other income, proceeds, receipts and credits earned with respect to the
Assets to which Breitburn is entitled under Section 1.4 shall be the sole
property and entitlement of Breitburn, and, to the extent received by Antares,
Antares shall fully disclose, account for and remit the same to Breitburn within
ten (10) days of Antares’s receipt of the same, and (ii) all production from or
attributable to the Assets (and all products and proceeds attributable thereto)
and all other income, proceeds, receipts and credits earned with respect to the
Assets to which Antares is entitled under Section 1.4 shall be the sole property
and entitlement of Antares and, to the extent received by Breitburn, Breitburn
shall fully disclose, account for and remit the same to Antares within ten (10)
days of Breitburn’s receipt of the same.
(b)    Notwithstanding any other provisions of this Agreement to the contrary,
Antares shall be entitled to retain (and Breitburn shall not be entitled to any
decrease to the Consideration in respect of) all overhead charges it has
collected, billed or which shall be billed later, relating to the Antares
Operated Assets and relating to the period from the Effective Time to the date
Antares relinquishes operatorship of the applicable Antares Operated Assets,
even if after the date hereof.
Section 11.2    Assumption and Indemnification.
(a)    Without limiting Breitburn’s rights to indemnity under this Article 11,
on and effective as of the date hereof, Breitburn hereby assumes and hereby
agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) all of the obligations and liabilities of
Antares, known or unknown, with respect to the Assets, regardless of whether
such obligations or liabilities arose prior to, on or after the Effective Time,
including but not limited to (1) obligations to furnish makeup gas according to
the terms of applicable gas sales, gathering or transportation contracts, (2)

32

--------------------------------------------------------------------------------




gas balancing obligations and other obligations arising from Imbalances, (3)
obligations to pay Property Costs and other costs and expenses attributable to
the ownership or operation of the Assets, and to accommodate joint interest
audits of same, (4) obligations to pay working interests, royalties, and
overriding royalties, and to pay the Suspended Proceeds and other interests to
be held in suspense, (5) obligations to plug or abandon and reclamation of
wells, facilities, platforms and pipelines, and to dismantle structures, and to
restore and/or remediate the Assets in accordance with applicable agreements,
Leases or Laws (including Environmental Laws), (6) any claims regarding the
general method, manner or practice of calculating or making royalty payments (or
payments for overriding royalties or similar burdens on production) with respect
to the Properties, and (7) continuing obligations, if any, under any Contracts
or other agreements pursuant to which Antares or its Affiliates purchased or
acquired Assets prior to the date hereof (all of said obligations and
liabilities, subject to the exclusions below, herein being referred to as the
“Assumed Antares Obligations”); provided, however, that the Assumed Antares
Obligations do not include and Breitburn does not assume any obligations or
liabilities of Antares to the extent, and only during the applicable survival
period, that they are Antares Indemnity Obligations.
(b)    Except for Damages for which Antares is required to indemnify Breitburn
Indemnitees under Section 11.2(c) at the time an applicable Claim Notice is
provided to Antares, from and after the date hereof, Breitburn shall indemnify,
defend and hold harmless Antares Indemnitees from and against all Damages
incurred or suffered by Antares Indemnitees:
(i)    caused by, arising out of or resulting from the Assumed Antares
Obligations;
(ii)    caused by, arising out of or resulting from the ownership, use or
operation of the Assets at and after the Effective Time;
(iii)    caused by, arising out of or resulting from Breitburn’s breach of any
of Breitburn’s covenants or agreements herein that survive the execution of this
Agreement;
(iv)    caused by, arising out of or resulting from any breach of any
representation or warranty made by Breitburn contained in Article 6 of this
Agreement; or
(v)    caused by, arising out of or resulting from any claims or actions
asserted by Persons (including Governmental Bodies) with respect to (1) any
condition affecting any Asset that violates or requires remediation under
Environmental Law, (2) any operations conducted on such Asset that violate any
Environmental Law or (3) any remediation required for an Asset under any
Environmental Law regardless of whether known or unknown, or whether
attributable to periods of time before, on or after the Effective Time.

33

--------------------------------------------------------------------------------




EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANTARES
INDEMNITEES OR ANY INDEMNIFIED PARTY.
(c)    From and after the date hereof, Antares shall indemnify, defend and hold
harmless Breitburn Indemnitees against and from all Damages incurred or suffered
by Breitburn Indemnitees to the extent (the “Antares Indemnity Obligations”):
(i)    caused by, arising out of or resulting from any breach asserted during
the applicable survival period of any of Antares’s covenants or agreements
herein that survive the execution of this Agreement;
(ii)    caused by, arising out of or resulting from any breach asserted during
the applicable survival period of any representation or warranty made by Antares
contained in Article 5 of this Agreement;
(iii)    caused by, arising out of or resulting from the Excluded Assets;
(iv)    caused by, arising out of or resulting from all obligations and
liabilities of Antares for the payment or improper payment of royalties, rentals
and other similar payments under the Leases relating to the Properties to the
extent attributable to periods prior to the Effective Time;
(v)    caused by, arising out of or resulting from all obligations of Antares
under the Contracts for (a) overhead charges related to periods prior to the
Effective Time, and (b) costs and expenses prior to the Effective Time for goods
and services delivered to Antares or the Assets prior to the Effective Time;
(vi)    caused by, arising out of or resulting from all liability of Antares to
third Persons for personal injury or death (except where arising from
Environmental Liabilities) to the extent it occurred prior to the Effective Time
and as a result of the operation of the Assets;
(vii)    arising out of Taxes allocable to Antares pursuant to this Agreement,
or any Taxes imposed on or with respect to the ownership or operation of the
Excluded Assets;
(viii)    caused by, arising out of or resulting from any litigation existing as
of the date hereof to the extent it relates to the period of time prior to the
Effective Time;
(ix)    caused by, arising out of or resulting from any offsite disposal of
Hazardous Materials by Antares from the Properties to offsite locations
occurring prior to the Effective Time;
(x)    caused by, arising out of or resulting from Antares’s employment
relationship with its employees and Antares’s employee benefit plans;

34

--------------------------------------------------------------------------------




(xi)    caused by, arising out of or resulting from Antares’s liability under
any credit facilities for borrowed money to which Antares or an Affiliate of
Antares is a party; or
(xii)    caused by, arising out of or resulting from Antares’s liability under
any hedging, swap, put, call, collar, future, or other similar derivative.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
except for the rights of the Parties under Section 7.5, Section 7.10, and the
Special Warranty in the Conveyance (subject to Section 7.8), this Section 11.2
contains the Parties’ exclusive remedy against each other with respect to (i)
breaches of this Agreement, including breaches of the representations and
warranties contained in Article 6 and Article 5, (ii) the covenants and
agreements that survive the execution of this Agreement pursuant to the terms of
this Agreement, (iii) the ownership or operation of the Assets or the condition
(including environmental condition), quality or value of the Assets, and all
other remedies, rights and claims that may be available at law or in equity from
and after the date hereof are hereby irrevocably waived by the Parties (on
behalf of themselves and their respective Indemnitees) in their entirety, it
being acknowledged that the Parties shall not be entitled to a rescission of
this Agreement or to any further indemnification or other rights or claims of
any nature whatsoever in respect thereof, all of which the Parties hereby waive.
(e)    “Damages”, for purposes of this Agreement, shall mean the amount of any
actual liability, loss, cost, diminution in value, expense, claim, demand,
notice of violation, investigation by any Governmental Body, administrative or
other Proceeding, payment, charge, obligation, fine, penalty, deficiency, award
or judgment incurred or suffered by any Indemnified Party arising out of or
resulting from the indemnified matter, including reasonable fees and expenses of
attorneys, consultants, accountants or other agents and experts reasonably
incident to matters indemnified against, and the costs of investigation and/or
monitoring of such matters, and the costs of enforcement of the indemnity;
provided, however, that no Antares or Breitburn Indemnitee shall be entitled to
indemnification under this Section 11.2 for Damages that constitute (i) Damages
that are waived or not recoverable under Section 12.18.
(f)    Notwithstanding any other provision of this Agreement or a document to be
delivered hereto to the contrary, any claim for indemnity to which a Antares
Indemnitee or Breitburn Indemnitee is entitled must be asserted by and through
Antares or Breitburn, as applicable.
Section 11.3    Indemnification Actions.
All claims for indemnification under Section 11.2 shall be asserted and resolved
as follows:
(a)    For purposes of this Article 11, the term “Indemnifying Party” when
used in connection with particular Damages shall mean the Party having an
obligation to indemnify another Person or Persons with respect to such Damages
pursuant to this

35

--------------------------------------------------------------------------------




Article 11, and the term “Indemnified Party” when used in connection with
particular Damages shall mean the Person or Persons having the right to be
indemnified with respect to such Damages by another Party pursuant to this
Article 11, subject to Section 11.2(f).
(b)    To make a claim for indemnification under Article 11, an Indemnified
Party shall notify the Indemnifying Party of its claim under this Section 11.3,
including the specific details of and specific basis under this Agreement for
its claim (the “Claim Notice”). In the event that the claim for indemnification
is based upon a claim by a third Person against the Indemnified Party (a “Third
Party Claim”), the Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Third Party Claim and
shall enclose a copy of all papers (if any) served with respect to the Third
Party Claim; provided that the failure of any Indemnified Party to give notice
of a Third Party Claim as provided in this Section 11.3 shall not relieve the
Indemnifying Party of its obligations under Section 11.2 except to the extent
such failure prejudices the Indemnifying Party’s ability to defend against the
Third Party Claim. In the event that the claim for indemnification is based upon
an inaccuracy or breach of a representation, warranty, covenant or agreement,
the Claim Notice shall specify the representation, warranty, covenant or
agreement which was inaccurate or breached.
(c)    In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnifying Party shall have ten (10) Business Days from its receipt
of the Claim Notice to notify the Indemnified Party whether it admits or denies
its liability to defend the Indemnified Party against such Third Party Claim at
the sole cost and expense of the Indemnifying Party. The Indemnified Party is
authorized, prior to and during such ten (10) Business Day period, to file any
motion, answer or other pleading that it shall deem necessary or appropriate to
protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party all costs of which shall be included as
Damages in respect of such claim for indemnification. The failure to provide
notice to the Indemnified Party shall be deemed to be denial of liability.
(d)    If the Indemnifying Party admits its liability, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Third
Party Claim. The Indemnifying Party shall have full control of such defense and
all related Proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate,
at the sole cost of the Indemnifying Party, in contesting any Third Party Claim
which the Indemnifying Party elects to contest. The Indemnified Party may
participate in, but not control, at its sole cost without any right of
reimbursement, any defense or settlement of any Third Party Claim controlled by
the Indemnifying Party pursuant to this Section 11.3(d). Irrespective of whether
the Indemnified Party elects to participate in contesting a Third Party Claim
subject to this Section 11.3(d) in accordance with the foregoing sentence, the
Indemnifying Party at its sole cost and expense shall provide to the Indemnified
Party the following information with respect to the Third Party Claim: all
filings made by any party; all written communications exchanged between any
parties to the extent available to the Indemnifying Party and not subject to a
restriction on disclosure to the Indemnified Party or potential waiver of
attorney-client privilege in favor of the Indemnifying Party or the

36

--------------------------------------------------------------------------------




Indemnified Party; and all orders, opinions, rulings or motions. The
Indemnifying Party shall deliver the foregoing items to the Indemnified Party
promptly after they become available to the Indemnifying Party. An Indemnifying
Party shall not, without the written consent of the Indemnified Party (which
shall not be unreasonably withheld, conditioned or delayed), (i) settle any
Third Party Claim or consent to the entry of any judgment with respect thereto
which does not include a written release of the Indemnified Party from all
liability in respect of such Third Party Claim, or (ii) settle any Third Party
Claim or consent to the entry of any judgment with respect thereto in any manner
that may materially and adversely affect the Indemnified Party, in each case
except for any settlement made by the Indemnifying Party in which the only
consideration is the payment of money damages (or similar consideration) and/or
obligations undertaken by the Indemnifying Party and which payment and/or
undertaking would otherwise resolve all or a portion of the Third Party Claim.
(e)    If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Third Party Claim,
then the Indemnified Party shall have the right to defend against the Third
Party Claim at the sole cost and expense of the Indemnifying Party, with counsel
of the Indemnified Party’s choosing.
Section 11.4    Limitation on Actions.
(a)    All representations and warranties of Antares and Breitburn contained
herein shall survive until the first anniversary of the date hereof and expire
thereafter; provided, however, that (i) the representation and warranty of
Antares contained in Section 5.18 shall expire on the day immediately following
the date hereof, and (ii) the representations and warranties of Antares
contained in Sections 5.2, 5.3, 5.4, 5.5, 5.6, 5.8, 5.17 and 5.23, and the
representations and warranties of Breitburn contained in Sections 6.2, 6.3, 6.4,
6.5, 6.6, 6.9, 6.10 and 6.11 shall survive until indefinitely. The covenants and
other agreements of Antares and Breitburn shall survive the date hereof until
fully performed in accordance with their terms and expire thereafter.
Representations, warranties, covenants and agreements shall terminate and be of
no further force and effect after the respective date of their expiration, after
which time no claim may be asserted thereunder by any Person, provided that
there shall be no termination of any bona fide claim asserted pursuant to this
Agreement with respect to such a representation, warranty, covenant or agreement
prior to its expiration or termination date.
(b)    The indemnities in Sections 11.2(b)(iii) and 11.2(b)(iv) shall terminate
as of the termination date of each respective representation, warranty, covenant
or agreement that is subject to indemnification, except in each case as to
matters for which a specific written claim for indemnity has been delivered to
the Indemnifying Party on or before such termination date. Breitburn’s
indemnities in Sections 7.5, 11.2(b)(i), 11.2(b)(ii) and 11.2(b)(v) shall
continue without time limit. Antares’s indemnities in Section 11.2(c)(i) and
Section 11.2(c)(ii) shall terminate as of the termination date of each
respective representation, warranty, covenant or agreement that is subject to
indemnification, except in each case as to matters for which a specific written
claim for indemnity has been delivered to the Indemnifying Party on or before
such termination

37

--------------------------------------------------------------------------------




date. Antares’s indemnity in Section 11.2(c)(iii)-(xii) shall continue without
time limit, subject however to applicable statutes of limitations.
(c)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, except for (i) claims for indemnification under Sections
11.2(c)(iii), (vii), (ix), (x), (xi) and (xii), and under Section 11.2(b)(iv)
(but only as to 6.2, 6.3, 6.4, 6.6 and 6.14), (ii) claims for breaches of the
Special Warranty, (iii) claims based on a breach of Antares’s representation in
Section 5.6 or Section 5.8 or (iv) the adjustments to the Consideration under
Section 2.2 and any payments in respect thereof:
(i)    Neither Party shall be required to indemnify any Person under Section
11.2(b)(iv) or 11.2(c) for any individual liability, loss, cost, expense, claim,
award or judgment that does not exceed Fifty Thousand Dollars ($50,000), and
such individual Damages may not be applied towards the Indemnity Deductible;
(ii)    Subject to Section 11.4(c)(i), a Party shall not have any liability for
indemnification under Section 11.2(b)(iv) or Section 11.2(c) until and unless
the aggregate amount of the liability for all Damages for which Claim Notices
are timely delivered by the other Party exceeds a deductible amount equal to
$2,500,000 (the “Indemnity Deductible”), after which point the other Party (or
that Party’s Indemnitees, as applicable) shall be entitled to claim Damages in
excess of the Indemnity Deductible; and
(iii)    In no event shall a Party’s aggregate liability arising from all claims
for indemnification (A) made under Section 11.2(b)(iv), exceed $25,000,000, or
(B) made under Section 11.2(c), exceed $18,750,000.
Section 11.5    Recording.
As soon as practicable after the date hereof, Breitburn shall record the
Conveyances in the appropriate counties as well as the appropriate governmental
agencies and provide Antares with copies of all recorded or approved
instruments.
Section 11.6    Waiver of Trade Practices Acts.
(a)    IT IS THE INTENTION OF THE PARTIES THAT THEIR RIGHTS AND REMEDIES WITH
RESPECT TO THIS TRANSACTION AND WITH RESPECT TO ALL ACTS OR PRACTICES OF THE
OTHER PARTY, PAST, PRESENT OR FUTURE, IN CONNECTION WITH THIS TRANSACTION SHALL
BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN THE TEXAS DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SUBCHAPTER E OF CHAPTER 17, SECTIONS 17.41 ET
SEQ., OF THE TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED (THE “DTPA”). AS SUCH,
THE PARTIES HEREBY WAIVES THE APPLICABILITY OF THE DTPA TO THIS TRANSACTION AND
ANY AND ALL DUTIES, RIGHTS OR REMEDIES THAT MIGHT BE IMPOSED BY THE DTPA,
WHETHER SUCH DUTIES, RIGHTS AND REMEDIES ARE APPLIED DIRECTLY BY THE DTPA ITSELF
OR INDIRECTLY IN CONNECTION WITH OTHER

38

--------------------------------------------------------------------------------




STATUTES. THE PARTIES ACKNOWLEDGE, REPRESENT AND WARRANT THAT THEY ARE
PURCHASING THE GOODS AND/OR SERVICES COVERED BY THIS AGREEMENT FOR COMMERCIAL OR
BUSINESS USE AND NOT FOR PERSONAL, FAMILY, AND HOUSEHOLD PURPOSES; THAT THE
PARTIES HAVE ASSETS OF TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00)
OR MORE ACCORDING TO THEIR MOST RECENT FINANCIAL STATEMENT PREPARED IN
ACCORDANCE WITH GAAP; THAT PARTIES HAVE KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS THAT ENABLE THEM TO EVALUATE THE MERITS AND RISKS OF A
TRANSACTION SUCH AS THIS; AND THAT THE PARTIES ARE NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION.
(b)    THE PARTIES EXPRESSLY RECOGNIZE THAT THE CONSIDERATION FOR WHICH THE
PARTIES AGREED TO PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT HAS BEEN
PREDICATED UPON THE INAPPLICABILITY OF THE DTPA AND THIS WAIVER OF THE DTPA. THE
PARTIES FURTHER RECOGNIZE THAT THE OTHER PARTY, IN DETERMINING TO PROCEED WITH
THE ENTERING INTO OF THIS AGREEMENT, HAVE EXPRESSLY RELIED ON THIS WAIVER AND
THE INAPPLICABILITY OF THE DTPA.
ARTICLE 12
MISCELLANEOUS
Section 12.1    Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart signature page by facsimile or
electronic transmittal (PDF) is as effective as executing and delivering this
Agreement in the presence of other Parties to this Agreement.
Section 12.2    Notice.
All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
facsimile (or email) or by registered or certified mail, postage prepaid, as
follows:
If to Antares:
Antares Energy Company

3837 Greenbrier Dr.
Dallas, Texas 75225
Attention: Vicky McAppion, Finance and Administration Manager
Email: vmcappion@antaresenergy.com


with a copy to (which shall not constitute notice):
    

39

--------------------------------------------------------------------------------




DLA Piper LLP (US)
1000 Louisiana Street, Suite 2800
Houston, TX 77002-5005
Attention: Mr. Steven Torello
Telephone: 713-425-8419
Fax: 713-300-6019
If to Breitburn:
Breitburn Management Company

515 S. Flower Street, Suite 4800
Los Angeles, California 90071
Attention: Greg Brown
Fax: 213-225-5916
Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given (i)
when physically delivered in person to the Party to which such notice is
addressed, (ii) when transmitted to the Party to which such notice is addressed
by confirmed facsimile transmission or electronic transmission, or (iii) at the
time of receipt by the Party to which such notice is addressed. Notwithstanding
the foregoing, delivery by Antares or Breitburn (as applicable) of a statement
of the Consideration under Section 9.3, or a response or correspondence relating
thereto, shall be deemed to have been duly given to the other Party when
transmitted via electronic mail to the address(es) set forth above.
Section 12.3    Sales or Use Tax Recording Fees and Similar Taxes and Fees.
Breitburn shall bear any sales, use, excise, real property transfer, gross
receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby. If such transfers or transactions are exempt from any such
Taxes or fees upon the filing of an appropriate certificate or other evidence of
exemption, Breitburn will timely furnish to Antares such certificate or
evidence.
Section 12.4    Expenses.
Except as provided in Section 12.3, all expenses incurred by Antares in
connection with or related to the authorization, preparation or execution of
this Agreement, the conveyances delivered hereunder and the Exhibits and
Schedules hereto and thereto, and all other matters related to the execution of
this Agreement or the documents to be delivered herewith, including all fees and
expenses of counsel, accountants and financial advisers employed by Antares,
shall be borne solely and entirely by Antares, and all such expenses incurred by
Breitburn shall be borne solely and entirely by Breitburn.
Section 12.5    Change of Name.
Unless otherwise authorized by Antares in writing, as promptly as practicable,
but in any case within thirty (30) days after the date hereof, Breitburn shall
eliminate the name “Antares” and any variants thereof from the Assets acquired
pursuant to this Agreement and, except with

40

--------------------------------------------------------------------------------




respect to such grace period for eliminating existing usage, shall have no right
to use any logos, trademarks or trade names belonging to Antares or any of its
Affiliates.
Section 12.6    Replacement of Asset Bonds.
The Parties understand that none of the Asset Bonds are to be transferred to
Breitburn. On or before the date hereof, Breitburn has obtained, or caused to be
obtained in the name of Breitburn, the corresponding Asset Bonds as necessary to
permit the cancellation or proportionate adjustment of Antares’s Asset Bonds, if
applicable, and to consummate the transactions contemplated by this Agreement.
Section 12.7    Governing Law and Venue.
This Agreement and the legal relations between the Parties shall be governed by
and construed in accordance with the Laws of the State of Texas without regard
to principles of conflicts of Law that would direct the application of the Law
of another jurisdiction. The venue for any action brought under this Agreement
shall be Harris County, Texas.
Section 12.8    Jurisdiction; Waiver of Jury Trial.
EACH PARTY CONSENTS TO PERSONAL JURISDICTION IN ANY ACTION BROUGHT IN THE UNITED
STATES FEDERAL COURTS LOCATED WITHIN HARRIS COUNTY, TEXAS (OR, IF JURISDICTION
IS NOT AVAILABLE IN THE UNITED STATES FEDERAL COURTS, TO PERSONAL JURISDICTION
IN ANY ACTION BROUGHT IN THE STATE COURTS LOCATED IN HARRIS COUNTY, TEXAS) WITH
RESPECT TO ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR IN RELATION TO OR
IN CONNECTION WITH THIS AGREEMENT, AND EACH OF THE PARTIES AGREES THAT ANY
ACTION INSTITUTED BY IT AGAINST THE OTHER WITH RESPECT TO ANY SUCH DISPUTE,
CONTROVERSY OR CLAIM (EXCEPT TO THE EXTENT A DISPUTE, CONTROVERSY, OR CLAIM
ARISING OUT OF OR IN RELATION TO OR IN CONNECTION WITH THE DETERMINATION OF
CONSIDERATION ADJUSTMENTS PURSUANT TO SECTION 9.3(B) IS REFERRED TO AN EXPERT
PURSUANT TO THAT SECTION) WILL BE INSTITUTED EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION (OR, IF
JURISDICTION IS NOT AVAILABLE IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION, THEN EXCLUSIVELY IN THE STATE
COURTS LOCATED IN HARRIS, COUNTY, TEXAS). THE PARTIES HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANOTHER
IN ANY MATTER WHATSOEVER ARISING OUT OF OR IN RELATION TO OR IN CONNECTION WITH
THIS AGREEMENT. IN ADDITION, EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION IN THE RESPECTIVE JURISDICTIONS REFERENCED IN THIS SECTION.



41

--------------------------------------------------------------------------------




Section 12.9    Captions.
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
Section 12.10    Amendment; Waivers.
No amendment, modification or discharge of this Agreement, and no waiver under
this Agreement, shall be valid or binding unless set forth in writing and duly
executed by the Party against whom enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party granting such waiver in any other respect or
at any other time. The waiver by either of the Parties of a breach of or a
default under any of the provisions of this Agreement, or to exercise any right
or privilege under this Agreement, shall not be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges under this Agreement.
Section 12.11    Assignment.
No Party shall assign all or any part of this Agreement, nor shall any Party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other Party and any assignment or delegation made without
such consent shall be void and of no effect. This Agreement shall inure to the
benefit of, and be binding on and enforceable by and against, the Parties and
their respective successors and permitted assigns. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit a Party from selling or
disposing of an interest in the Assets after the date hereof to another Person,
subject to the other terms of this Agreement and all applicable agreements,
instruments, obligations, covenants and burdens binding on the Assets, provided
that such sale or disposition shall not relieve the selling or disposing Party
of any covenant or obligation under this Agreement or any document or instrument
delivered hereunder.
Section 12.12    Entire Agreement.
This Agreement and the documents to be executed hereunder and the Exhibits and
Schedules attached hereto, together with the Confidentiality Agreement,
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties pertaining to the
subject matter hereof. In the event of a conflict between the Confidentiality
Agreement and this Agreement, the terms and provisions of this Agreement shall
prevail.
Section 12.13    No Third Person Beneficiaries.
Nothing in this Agreement shall entitle any Person other than Breitburn and
Antares to any claims, cause of action, remedy or right of any kind, except the
rights expressly provided to the Persons described in Section 11.2(f).

42

--------------------------------------------------------------------------------




Section 12.14    Public Announcements.
If a Party intends to issue, or permit any agent or Affiliate of it to issue,
any press releases or otherwise make, or cause any agent or Affiliate of it to
make, any public statements with respect to this Agreement and the transactions
contemplated hereby, such Party shall deliver to the other Party a copy of any
such press release or public statement before such Party (or its Affiliate or
agent) issues or makes such press release or public statement.
Section 12.15    Invalid Provisions.
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future Laws effective during the term hereof,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be effected by the illegal,
invalid or unenforceable provision or by its severance from this Agreement.
Section 12.16    References.
In this Agreement:
(a)    The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement;
(b)    References to any agreement or contract are to that agreement or contract
as amended, modified, or supplemented from time to time, except where the
context otherwise requires;
(c)    References to any Person includes his successors and permitted assigns;
(d)    References to any Law are to that Law as amended from time to time
(unless the context requires otherwise), and to the regulations, if any,
promulgated thereunder,
(e)    References to any gender includes a reference to all other genders;
(f)    References to the singular includes the plural, and vice versa;
(g)    Reference to any Article or Section means an Article or Section of this
Agreement;
(h)    Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;
(i)    References to $ or Dollars means United States Dollars.

43

--------------------------------------------------------------------------------




(j)    Unless expressly provided to the contrary, “hereunder”, “hereof”,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and
(k)    “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
Section 12.17    Construction.
Each of Antares and Breitburn has had substantial input into the drafting and
preparation of this Agreement and has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions.
Section 12.18    Limitation on Damages.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NONE OF BREITBURN,
ANTARES OR ANY OF THEIR RESPECTIVE AFFILIATES OR INDEMNITEES SHALL BE ENTITLED
TO EITHER PUNITIVE, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS
OF PROFITS, REVENUE OR PRODUCTION) IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND EACH OF BREITBURN AND ANTARES, FOR ITSELF
AND ON BEHALF OF ITS AFFILIATES AND INDEMNITEES, HEREBY EXPRESSLY WAIVES ANY
RIGHT TO PUNITIVE, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF
PROFITS, REVENUE OR PRODUCTION) IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY PUNITIVE, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING
LOSS OF PROFITS, REVENUE OR PRODUCTION) TO A THIRD PERSON THAT IS NOT AN
INDEMNIFIED PARTY.
ARTICLE 13
DEFINITIONS
“Adjusted Consideration” has the meaning set forth in Section 2.1.
“Adjustment Period” has the meaning set forth in Section 2.2(a).
“Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.
“Agreed Interest Rate” shall mean simple interest computed at the rate of the
prime interest rate as published in the Wall Street Journal.
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
“Allocated Value” has the meaning set forth in Section 2.3.

44

--------------------------------------------------------------------------------




“Antares” has the meaning set forth in the first paragraph of this Agreement.
“Antares’s Auditor” has the meaning set forth in Section 7.11.
“Antares Indemnitees” shall mean Antares, its Affiliates, and the officers,
directors, managers, members, stockholders, general or limited partners,
employees, agents, representatives, advisors, subsidiaries, successors and
assigns of Antares or its Affiliates.
“Antares Indemnity Obligations” has the meaning set forth in Section 11.2(c).
“Antares Operated Assets” shall mean Assets operated by Antares or its
Affiliates.
“Assets” has the meaning set forth in Section 1.2.
“Asset Bonds” means all bonds, letters of credit, guarantees or similar
instruments or obligations, if any, posted or promised by Antares with
Governmental Bodies, or to the extent securing Assumed Antares Obligations,
posted or promised by Antares with other third Persons, in each case relating to
the ownership or operation of the Assets, including lease bonds, operator bonds
and plugging and abandonment bonds.
“Assumed Antares Obligations” has the meaning set forth in Section 11.2(a).
“Audited Special Financial Statements” has the meaning set forth in Section
7.11.
“Breitburn” has the meaning set forth in the first paragraph of this Agreement.
“Breitburn Indemnitees” means Breitburn, its Affiliates, and the officers,
directors, managers, members, stockholders, general or limited partners,
employees, agents, representatives, advisors, subsidiaries, successors and
assigns of Breitburn or its Affiliates.
“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.
“Cash Consideration” has the meaning set forth in Section 2.1.
“Claim Notice” has the meaning set forth in Section 11.3(b).
“Code” has the meaning set forth in Section 2.3.
“Common Units” has the meaning set forth in Section 2.1.
“Confidentiality Agreement” means any existing confidentiality agreement between
Breitburn and Antares.
“Consent Requirement” has the meaning set forth in Section 3.5(a).
“Consideration” has the meaning set forth in Section 2.1.
“Contracts” has the meaning set forth in Section 1.2(d).

45

--------------------------------------------------------------------------------




“Conveyance” has the meaning set forth in Section 3.1(b).
“COPAS” has the meaning set forth in Section 1.4(b).
“Damages” has the meaning set forth in Section 11.2(e).
“Defensible Title” has the meaning set forth in Section 3.2(a).
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.
“DTPA” has the meaning set forth in Section 11.6(a).
“Effective Time” has the meaning set forth in Section 1.4.
“Environmental Laws” means, as the same have been amended as of the Effective
Time, the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. § 9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq. (the “Clean Water Act”); the Clean Air Act, 42 U.S.C. §
7401 et seq. the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629 (“TSCA”);
the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; and the Safe Drinking
Water Act, 42 U.S.C. §§ 300f through 300j; and all similar Laws as of the
Effective Time of any Governmental Body having jurisdiction over the property in
question addressing pollution or protection of the environment, and all
regulations implementing the foregoing. Notwithstanding the foregoing, the
phrase “violation of Environmental Laws” and words of similar import used herein
shall mean, as to any given Asset, the violation of or failure to meet specific
objective requirements or standards that are clearly applicable to such Asset
under applicable Environmental Laws where such requirements or standards are in
effect as of the Effective Time.
“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), Damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Law which is attributable to the ownership
or operation of the Properties prior to the Effective Time or (ii) pursuant to
any claim or cause of action by a Governmental Body or other Person for personal
injury, property damage, damage to natural resources, remediation or response
costs to the extent arising out of any violation of, or any remediation
obligation under, any Environmental Law to the extent attributable to the
ownership or operation of the Properties prior to the Effective Time, provided
that Environmental Liabilities excludes any of the foregoing liabilities to the
extent caused by or relating to NORM or otherwise disclosed in any Schedule.
“Equipment” has the meaning set forth in Section 1.2(f).

46

--------------------------------------------------------------------------------




“Exchange Act” has the meaning set forth in Section 7.11.
“Excluded Assets” has the meaning set forth in Section 1.3.
“Excluded Records” means:
(i) all books, data, correspondence, records and files that relate to the
Excluded Assets;
(ii) copies of any other records retained by Antares pursuant to Section 1.5;
(iii) any books, records, documents, correspondence, data, software, logs,
files, maps and accounting records to the extent disclosure or transfer is
restricted by third-Person agreement or applicable Law and the necessary
consents to transfer are not obtained pursuant to Section 3.5, or subjected to
payment of a fee or other consideration by any license agreement or other
agreement with a Person other than an Affiliate of Antares, or by applicable
Law, and for which no consent to transfer has been received or for which
Breitburn has not agreed in writing to pay the fee or other consideration, as
applicable;
(iv) all legal files, records and correspondence of Antares, all records and
correspondence protected by or subject to attorney-client privilege, all
engagements and similar letters and agreements with Antares’s legal advisors,
and all work product of Antares’s legal counsel, but excluding in each case the
Leases, Contracts, Surface Rights and title opinions (and any work product
related thereto), it being agreed that Breitburn shall have no right to claim,
own or waive any attorney-client or similar privilege in favor of Antares or any
of its Affiliates with respect to the ownership or operation of the Assets;
(v) (A) records and correspondence relating to the presentation, offer,
negotiation or consummation of the sale of the Assets or any interest in the
Properties, or to the preparation or negotiation of this Agreement (or any
similar transaction agreement) or any Exhibit, Schedule or document to be
delivered pursuant hereto, including marketing materials, research, pricing or
valuation information, bidding materials and bids, and correspondence and
transaction documents exchanged with third Persons, and (B) all agreements and
engagements of Antares or any Affiliate with investment advisors, underwriters,
brokers or consultants in connection with the foregoing; and
(vi) Antares’s proprietary or internal reserve studies, estimates and
evaluations, estimates and valuations of assets or unliquidated liabilities,
pilot studies, engineering, production, financial or economic studies or
forecasts, and any and all similar forward-looking economic, evaluative, or
financial information relating to the Assets and not already provided to
Breitburn, and, to the extent not transferable, all licensed or proprietary
geological, geophysical or seismic data.
“Final Settlement Date” has the meaning set forth in Section 3.5(a).
“Final Settlement Statement” has the meaning set forth in Section 9.3(b).
“Financial Statement Period” has the meaning set forth in Section 7.11.

47

--------------------------------------------------------------------------------




“GAAP” means United States generally accepted accounting principles, as
consistently applied by Antares in accordance with its past practices.
“Governmental Authorizations” has the meaning set forth in Section 5.14.
“Governmental Body” means any federal, state, local, municipal, or other
governments; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; and any court or governmental tribunal.
“Hazardous Materials” means any toxic or hazardous material or substances; solid
wastes, including asbestos, polychlorinated biphenyls, mercury, flammable or
explosive materials; radioactive materials, including naturally occurring
radioactive materials; and any other chemical, pollutant, contaminant,
substance, or waste, including a petroleum or petroleum-derived substance or
waste, that is regulated under any Environmental Laws, including any substance
that would require remediation, clean-up, or other action if spilled or
released.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof, including scrubber liquid inventory and
ethane, propane, isobutene, nor-butane and gasoline inventories (excluding tank
bottoms), and sulphur and other minerals extracted from or produced from the
foregoing hydrocarbons.
“Imbalance” means any over-production, under-production, over-delivery,
under-delivery or similar imbalance of Hydrocarbons produced from or allocated
to the Assets, regardless of whether such imbalance arises at the platform,
wellhead, pipeline, gathering system, transportation system, processing plant or
other location.
“Indemnified Party” has the meaning set forth in Section 11.3(a).
“Indemnifying Party” has the meaning set forth in Section 11.3(a).
“Indemnitee” means a Breitburn Indemnitee or Antares Indemnitee, as applicable.
“Indemnity Deductible” has the meaning set forth in Section 11.4(c)(ii).
“Independent Expert” has the meaning set forth in Section 9.3(b).
“Lands” has the meaning set forth in Section 1.2(a).
“Laws” means any and all applicable laws, statutes, rules, regulations,
ordinances, orders, codes, decrees, writs, injunctions, judgments, or principles
of common law that are promulgated, issued, or enacted by a Governmental Body.
“Leases” has the meaning set forth in Section 1.2(a).

48

--------------------------------------------------------------------------------




“Material Adverse Effect” means any adverse effect on the ownership, operation
or value of the Assets, as currently operated, which is material to the
ownership, operation or value of the Assets, taken as a whole; provided,
however, that the following shall not be deemed to constitute, create, or cause
a Material Adverse Effect: any changes, circumstances or effects that (a) affect
generally the oil and gas industry, such as fluctuations in the price of
commodities, industry inputs, or Hydrocarbons, (b) result from international,
national, regional, state, or local economic conditions, (c) result from general
developments or conditions in the oil and gas industry, (d) result from changes
in Laws (including regulatory or enforcement policy) applicable to Antares or
its Affiliates, (e) result from any of the transactions contemplated by this
Agreement and any public announcement thereof, (f) result from the failure of a
Governmental Body to act or omit to act pursuant to Law, (g) result from Acts of
God or natural disasters, (h) result from an outbreak or escalation of
hostilities (whether nationally or internationally), or the occurrence of any
other calamity or crisis (whether nationally or internationally), including
terrorist attacks, or (i) result from a condition that is cured or eliminated on
or before the date hereof.
“NASDAQ” means the NASDAQ Global Select Market.
“Net Revenue Interest” has the meaning set forth in Section 3.2(a)(i).
“Non-Operated Assets” shall mean all Assets other than the Antares Operated
Assets.
“NORM” means naturally occurring radioactive material.
“Parent” means Breitburn Energy Partners LP, a Delaware master limited
partnership.
“Parent SEC Reports” has the meaning set forth in Section 6.13.
“Partnership Agreement” means the partnership agreement of Parent, as amended
from time to time.
“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.
“Permitted Encumbrances” has the meaning set forth in Section 3.3.
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.
“Preferential Rights and Consents” has the meaning set forth in Section 3.5.
“Proceeding” means any suit, legal action, or legal, administrative, arbitration
or other alternative dispute resolution proceeding, hearing or formal
investigation.
“Properties” and “Property” have the meanings set forth in Section 1.2(c).
“Property Costs” has the meaning set forth in Section 1.4(c).

49

--------------------------------------------------------------------------------




“Property Taxes” has the meaning set forth in Section 7.7(a).
“Records” has the meaning set forth in Section 1.2(i).
“SEC” has the meaning set forth in Section 6.13.
“Securities Act” means the Securities Act of 1933, as amended.
“Special Financial Statements” has the meaning set forth in Section 7.11.
“Special Warranty” has the meaning set forth in Section 7.8.
“Subject Property” has the meaning set forth in Section 3.2(a)(i).
“Surface Rights” has the meaning set forth in Section 1.2(e).
“Suspended Proceeds” has the meaning set forth in Section 7.9.
“Tax Returns” has the meaning set forth in Section 5.8.
“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.
“Third Party Claim” has the meaning set forth in Section 11.3(b).
“Unit Consideration” has the meaning set forth in Section 2.1.
“Units” has the meaning set forth in Section 1.2(c).
“Wells” has the meaning set forth in Section 1.2(b).
“Working Interest” has the meaning set forth in Section 3.2(a)(ii).











50

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
date first above written.
 
ANTARES
 
 
 
 
ANTARES ENERGY COMPANY
 
 
 
 
By:
/s/ James Cruickshank
 
 
James Cruickshank
 
 
President
 
 
 
 
BREITBURN
 
 
 
 
BREITBURN OPERATING LP
 
 
 
 
 
By: Breitburn Operating GP LLC, its General Partner
 
 
 
 
By:
/s/ Halbert S. Washburn
 
 
Halbert S. Washburn
 
 
Chief Executive Officer




